SENTENCIA Los recursos ante nuestra consideración plantean la controversia de si un candidato independiente al Senado —Dr. José A. Vargas Vidot— y un candidato de un partido que no pudo retener su franquicia electoral —Ledo. Juan Dalmau Ramírez— deben ser considerados para calcular el límite de nueve (9) senadores de partidos de minoría a la luz de la Sección 7 del Artículo III de nuestra Constitución, infra. Tres (3) candidatos no electos del Partido Popular Democrático sostienen que la cláusula constitucional co-múnmente denominada como Ley de Minoría fue creada para favorecer a los partidos políticos y que por tal razón el candidato independiente, así como el candidato electo por un partido no inscrito, deben ser excluidos del cómputo de nueve (9) senadores por adición. Procede confirmar la Resolución emitida por la Comi-sión Estatal de Elecciones. I En los comicios celebrados el 8 de noviembre de 2016, el Partido Nuevo Progresista (PNP) obtuvo veintiuno (21) de los veintisiete (27) escaños que componen el Senado de Puerto Rico. En términos porcentuales, esto representa un 77.78% de los escaños senatoriales. Los seis (6) escaños restantes de minorías fueron obtenidos por candidatos del Partido Popular Democrático (PPD), el Partido Indepen-dentista Puertorriqueño (PIP) y por un candidato indepen-diente, quien no representa ninguna insignia o franquicia electoral. En específico, el PPD logró elegir a cuatro (4) de sus candidatos(1) mientras que el Ledo. Juan Dalmau Ra-mírez (Dalmau Ramírez) resultó electo bajo la insignia del PIP. Asimismo, el Dr. José A. Vargas Vidot (Vargas Vidot) fue electo como candidato independiente. En cuanto al puesto de gobernador, los resultados elec-torales luego del escrutinio general fueron los siguientes(2)  [[Image here]] En vista de que el PNP logró obtener más de dos terce-ras partes de los escaños senatoriales pero obtuvo menos de dos terceras partes para el cargo de gobernador, no existe controversia de que se activó el inciso (a) de la cláusula constitucional conocida comúnmente como Ley de Minorías, que provee para la adición de escaños “en número suficiente hasta que la totalidad de los miembros del partido o parti-dos de minoría alcance el número de nueve en el Senado (Énfasis suplido). Ait. Ill, See. 7, Const. PR, LPRA, Tomo 1, ed. 2016, págs. 398-399. La Comisión Estatal de Elecciones (CEE) aplicó la referida disposición constitucio-nal y certificó la elección de tres (3) candidatos adicionales del PPD, a saber: José Nadal Power, Miguel Pereira Castillo y Cirilo Tirado Rivera, todos senadores por acumulación. En cuanto a la adición de estos escaños no existe controversia. A raíz de estas certificaciones adicionales, el Senado estaría compuesto por un total de treinta (30) escaños divididos de la manera siguiente: veintiún (21) senadores del PNP, siete (7) del PPD, uno (1) del PIP y el doctor Vargas Vidot. No obstante la adición de tres (3) escaños a favor del PPD, otros tres (3) candidatos de ese partido solicitaron a la CEE ser electos en virtud de la Sección 7 del Artículo III de la Constitución de Puerto Rico, supra. Nos referimos al candidato del distrito senatorial de Guayama, Juan Pablo Hernández (Hernández); Ángel M. Rodríguez Otero (Rodrí-guez Otero), también candidato del distrito senatorial de Guayama, y al candidato por el distrito senatorial de Ponce, senador Ramón Ruiz Nieves (Ruiz Nieves). El señor Hernández planteó ante la CEE que el meca-nismo de adición de escaños opera a favor de los “partidos de minoría”, ello en virtud de una interpretación literal del lenguaje de la Sección 7 del Art. Ill de la Constitución de Puerto Rico, supra. En consecuencia, sostuvo que no era posible admitir a un candidato independiente —como lo es el doctor Vargas Vidot— dentro de los nueve (9) escaños por añadidura que dispone la referida cláusula constitucional. A base de esta teoría, adujo que fueron cinco (5) los senadores electos por “partidos de minoría” a considerar para efectos de añadir escaños, a saber: cuatro (4) senadores del PPD elegidos por el voto directo y el li-cenciado Dalmau Ramírez del PIP. El señor Hernández sostuvo que, bajo este escenario, el PPD debe obtener un total cuatro (4) escaños adicionales en el Senado. Esto es, los tres (3) senadores del PPD electos bajo la cláusula cons-titucional de adición de minoría —sobre los cuales no existe controversia— y el cuarto escaño que le correspon-dería a él por estar en segundo lugar entre los candidatos de distrito no electos del PPD.(4)  Por su parte, el señor Rodríguez Otero realizó un plan-teamiento similar al del señor Hernández respecto al can-didato independiente doctor Vargas Vidot. No obstante, adujo que también procede excluir del cálculo de nueve (9) senadores por adición al candidato electo por el PIP, por lo que sostuvo que se deben añadir un total de cinco (5) esca-ños senatoriales a favor del PPD. Argumentó que los nueve (9) escaños de minoría deben responder a "partidos de mi-noría” debidamente inscritos y que el PIP no obtuvo los resultados electorales necesarios para quedar inscrito. El senador Ramón Ruiz Nieves, candidato a senador por el distrito de Ponce, hizo los mismos planteamientos esbo-zados por los señores Hernández y Rodríguez Otero res-pecto al candidato independiente y al candidato del PIP. Además, solicitó que se excluyeran las papeletas en blanco, nulas y las de nominación directa de personajes ficticios para efectos del cómputo de la proporción de votos obtenidos. En síntesis, reclamó que procedía añadir cinco (5) senadores cuyos escaños serían ocupados por aquellos tres (3) candidatos por acumulación del PPD sobre los cua-les no existe controversia y aquellos dos (2) candidatos por distrito no electos con la más alta proporción de votos, luego de excluir las papeletas en blanco y las nominaciones directas de personajes ficticios. La CEE solicitó memorandos de Derecho a los comisio-nados electorales y, con el beneficio de estos, celebró una vista en la que las partes tuvieron la oportunidad de expo-ner y argumentar sus planteamientos. Sin embargo, los comisionados electorales no lograron concertar un criterio unánime, por lo que la controversia quedó sometida ante la presidenta de la CEE, Leda. Liza M. García Vélez (presi-denta de la CEE). El 30 de noviembre de 2016, la presidenta de la CEE emitió la Resolución Núm. CEE-RS-16-90, In re: Cláusula Constitucional sobre Escaños por Adición, mediante la cual denegó la solicitud que hicieran los tres (3) candidatos (Hernández, Rodríguez Otero y Ruiz Nieves). Caso Núm. CT-2016-20, Apéndice de la Certificación, pág. TS-124. Luego de examinar detenidamente el historial y los debates de la Asamblea Constituyente respecto a la See. 7 del Artículo III de nuestra Constitución, supra, determinó que la intención original de la referida cláusula requiere con-cluir que la minoría de nueve (9) senadores requerida cons-titucionalmente puede incluir un candidato que represente un núcleo de opinión distinto al de la mayoría, a pesar de que no esté afiliado a partido político alguno. Asimismo, reconoció que de adoptar la interpretación propuesta por los peticionarios ante la CEE a los efectos de excluir al doctor Vargas Vidot y al licenciado Dalmau Ra-mírez, se añadirían cinco (5) escaños de minoría y el par-tido de mayoría —en este caso el PNP— perdería el control de las dos terceras partes del Senado que obtuvo mediante voto directo. Sin embargo, la presidenta de la CEE con-cluyó que la intención de la referida cláusula constitucio-nal no fue la de impedir que un partido ganara el favor electoral con un amplio margen, sino que consistió en pre-servar el control legislativo del partido de mayoría, según elegido por el voto directo, y a la misma vez otorgar un límite de una tercera parte de los escaños del Senado para que las minorías tuvieran representación legislativa y, a su vez, pudieran ejercer su función fiscalizadora de forma efectiva. Inconformes, el 12 de diciembre de 2016, los candidatos Hernández, Rodríguez Otero, Ruiz Nieves y el comisionado electoral del PPD recurrieron en revisión al Tribunal de Pri-mera Instancia (TPI) en casos separados.(5) No obstante, el 15 de diciembre de 2016, el señor Hernández, el presidente electo del Senado, Hon. Thomas Rivera Schatz,(6) y la Sra. Norma Burgos Andújar, como comisionada electoral del PNP, recurrieron ante este Tribunal y solicitaron la certifi-cación de todos los casos pendientes ante el TPI. Por enten-der que las controversias planteadas son de alto interés pú-blico, noveles y eminentemente de Derecho, una mayoría de ocho (8) jueces de este Tribunal entendió prudente expedir los recursos de certificación ese mismo día. Además, parali-zamos los procedimientos ante el TPI, ordenamos a las par-tes certificar el diligenciamiento de los emplazamientos y a presentar sus respectivos alegatos el lunes, 19 de diciembre de 2016 a las 9:00 a. m. En esencia, los recursos ante nuestra consideración plantean la controversia central de si el candidato inde-pendiente, doctor Vargas Vidot, y el candidato de un par-tido que no pudo retener su franquicia el ectoral en los comicios generales —Dalmau Ramírez — , deben ser consi-derados para calcular el límite de nueve (9) senadores de partidos de minoría a la luz de la Sección 7 del Artículo III de nuestra Constitución, supra. Luego de examinar detenidamente los alegatos de las partes, procede confirmar la Resolución emitida por la Co-misión Estatal de Elecciones. Notifíquese inmediatamente por correo electrónico y pos-teriormente por la vía ordinaria. Así lo pronunció y manda el Tribunal y certifica el Se-cretario del Tribunal Supremo. Los Jueces Asociados Señor Kolthoff Caraballo, Señor Rivera García y Señor Estrella Martínez emitieron sendas opiniones de conformidad. La Juez Asociada Señora Rodríguez Rodríguez emitió una opi-nión concurrente. El Juez Asociado Señor Martínez Torres emitió una opinión concurrent^ a la cual se unió el Juez Asociado Señor Feliberti Cintrón. La Jueza Presidenta Oronoz Rodríguez y el Juez Asociado Señor Colón Pérez emitieron sendas opiniones disidentes en parte y concu-rrentes en parte. El Juez Asociado Señor Feliberti Cintrón hizo constar la expresión siguiente: Concurro con la Sentencia emitida por este Tribunal, pero no estoy de acuerdo con que este asunto haya sido resuelto por medio de una Sentencia y no mediante una Opinión. (Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo Opinión de conformidad emitida por el Juez Asociado Señor Kolthoff Caraballo. The provisions of a text should be interpreted in a way that renders them compatible, not contradic-tory(1)  De los derechos fundamentales que reconoce nuestra Constitución, el que más trascendencia tiene en nuestra vida como colectivo social es el derecho al voto. Nuestra razón de ser como sociedad depende, en primer lugar, de que el Pueblo soberano pueda elegir el rumbo a seguir como colectivo, y ese rumbo se legitima a través de la ex-presión democrática del sufragio. Es decir, en este con-texto, lo primordial es que el Pueblo haya tenido la oportu-nidad de participar en la elección de aquellos que establecerán la política pública que finalmente regirá nues-tro destino como colectivo, independientemente del resultado. Así, podrá el criterio de un ciudadano palidecer y ser derrotado ante la brillantez de otro o ahogarse ante la realidad del populismo demagógico, pero lo importante es que éste siempre tenga derecho a decir y expresar cuál es su voluntad. Y una vez esa sagrada voluntad haya sido expre-sada democráticamente, corresponde finalmente a este Tribunal cuidar que sea acatada. Precisamente, este caso se trata de eso: de cómo los delegados de la Asamblea Consti-tuyente intentaron asegurar que la voluntad del Pueblo, se-gún expresada en las urnas, fuera preservada. La controver-sia se reduce específicamente a lo siguiente: ¿Incluye la expresión “partidos de minoría” contenida en el Art. Ill, Sec. 7 de la Constitución del Estado Libre Asociado de Puerto Rico, infra, un Senador electo de manera independiente y un Senador cuyo partido no quedó inscrito? Ahora bien, de entrada y adelantando conclusiones, es menester señalar que este caso no se trata de reconocer la representación de otros núcleos de opinión que no sean partidos políticos o de evitar un rechazo a los candidatos independientes o de garantizar una representación justa de los grupos minoritarios, entendiéndose por estos últi-mos candidatos sin partidos políticos o independientes. De eso no es que se trata este caso. No existe duda de que tanto el senador electo José Vargas Vidot, como el senador electo Juan Dalmau Ramírez tienen sus escaños asegura-dos, y con ello la representación de los cientos de miles de ciudadanos —de partidos políticos y fuera de ellos— que le dieron su voto. Tampoco se trata de si un partido de mino-ría, en este caso el Partido Popular Democrático (PPD), obtiene o no un escaño más en el Senado, sin pensar en las consecuencias futuras de la interpretación dada al texto aludido. En otras palabras, lo que constituye la médula de este caso no es si las minorías —tanto las pertenecientes a partidos minoritarios o a candidaturas independientes— obtienen más o menos escaños representativos mediante esta fórmula innovadora que es la Ley de Minorías, sino si al hacerlo diluyen de tal forma la representación mayori-taria que la exponen a perder el control absoluto obtenido en la elección general. Los hechos son los siguientes. I El 8 de noviembre de 2016 se celebraron en la Isla las elecciones generales, en las cuales prevaleció el Partido Nuevo Progresista (PNP) tanto a nivel de la gobernación y comisaría residente como en ambas cámaras legislativas. Esto tuvo como consecuencia que se activara la garantía constitucional incluida en el Art. Ill, Sec. 7 de la Constitu-ción del Estado Libre Asociado de Puerto Rico, LPRA, Tomo 1, también conocida como la Ley de Minorías. Espe-cíficamente, en el Senado de Puerto Rico, el PNP obtuvo 21 de los 27 escaños que conforman dicho cuerpo. Por su parte, el PPD obtuvo 4 escaños, mientras que el Partido Independentista Puertorriqueño (PIP) solo obtuvo uno. Además, también resultó electo para dicha cámara el can-didato independiente, el Sr. José Vargas Vidot. De acuerdo con el escrutinio general realizado por la Comisión Estatal de Elecciones (CEE), la distribución porcentual de estos resultados fue la siguiente: [[Image here]] En cuanto a los resultados para el cargo de Gobernador, el escrutinio reveló lo siguiente: [[Image here]] Ante tal escenario, el PNP alcanzó una mayoría de más de dos terceras partes o un 77.78% en el Senado, por lo cual resultó necesario aplicar la Ley de Minorías. Específi-camente, se configuró el supuesto contemplado en el inciso (a) de la See. 7 del Art. Ill de la Constitución, supra. Ello, pues para el cargo de Gobernador, el Dr. Ricardo Rosselló, candidato por el PNP, recibió el 41.80% de los votos. Es decir, recibió menos de dos terceras partes de los votos. Consecuentemente, el mandato constitucional requirió aumentar el número de senadores declarando electos a aquellos candidatos del "partido o partidos de minoría” hasta alcanzar 9 escaños. Para ello, se escogerían en primer lugar a los candidatos por acumulación en el orden de votos obtenidos y, de no ser suficientes, entonces se selec-cionarían a los candidatos de distrito con la más alta pro-porción en el número de votos depositados en relación a candidatos del mismo partido en otros distritos. Conforme a los resultados de la elección antes señala-dos, hubo consenso en que correspondía certificar a los 3 candidatos no electos a senadores por acumulación del PPD en el orden de votos obtenidos: José Nadal Power, Miguel Pereira Castillo y Cirilo Tirado Rivera. No obs-tante, la controversia surgió sobre si es correcto o no in-cluir a los senadores electos que no forman parte del PPD, ello para efectos del cómputo de los 9 senadores que repre-sentarán a los “partidos de minoría”. Estos son: el candi-dato del PIP, Juan Dalmau Ramírez, y el candidato inde-pendiente, José Vargas Vidot. A esos efectos, la CEE recibió 3 peticiones de candidatos a senadores por distrito. La primera petición la presentó el Sr. Juan Pablo Hernández, candidato a Senador por el Dis-trito Senatorial de Guayama y quien no resultó electo. Es-pecíficamente, el señor Hernández planteó que tanto la Constitución como el historial del proceso constituyente son claros en que la See. 7 opera en función de los “partidos de minoría”. Por lo tanto, ante un lenguaje tan claro, no es posible considerar a un candidato independiente dentro de la totalidad de 9 que dispone el inciso (a) de dicha sección. A su entender, el número de senadores de “partidos de mi-noría” a considerar para realizar el cómputo correspon-diente es la suma de los 4 senadores del PPD y el senador del PIP. Así, al haber sido electos solo 5 senadores de “par-tidos de minoría”, procede añadir 4 escaños adicionales dentro de los candidatos no electos del PPD. Además de los 3 senadores por acumulación mencionados anteriormente que no resultaron electos, el señor Hernández sostuvo que resulta necesario acudir a la lista de senadores por distrito del PPD, en la cual éste es quien aparece con la más alta proporción de votos (con un 23.28%). Por ende, solicitó su certificación como Senador. Por otro lado, el Sr. Ángel M. Rodríguez Otero fue can-didato a Senador por el Distrito Senatorial de Guayama y tampoco resultó electo en los pasados comicios. Su propor-ción de votos correspondió a un 22.89%. En su petición ante la CEE, el señor Rodríguez Otero hizo un plantea-miento similar al del señor Hernández sobre el candidato independiente señor Vargas Vidot. Sin embargo, éste tam-bién indicó que procede excluir del cómputo de los 9 sena-dores de los partidos de minoría al senador Dalmau Ramírez. Ello pues, los 9 escaños deben responder a “par-tidos de minoría”, lo cual debe interpretarse como partidos debidamente inscritos. Dado a que el PIP no alcanzó los resultados necesarios para quedar inscrito como partido, el señor Rodríguez Otero entiende que solo pueden ser consi-derados para el cómputo de 9 los 4 senadores electos por el PPD. Por consiguiente, habría que añadir 5 senadores de los que no fueron electos, correspondiéndole el quinto es-caño al señor Rodríguez Otero por lograr el segundo lugar con la más alta proporción de votos obtenidos entre los candidatos de distrito del PPD que no resultaron electos. Finalmente, el Sr. Ramón Ruiz Nieves también solicitó a la CEE su certificación como Senador. Fue candidato a Senador por el Distrito Senatorial de Ponce sin resultar electo. Éste obtuvo una proporción de votos de 22.60%. El señor Ruiz Nieves presentó planteamientos similares a los esbozados por el señor Rodríguez Otero en cuanto al can-didato independiente señor Vargas Vidot y al candidato del PIP, señor Dalmau Ramírez. No obstante, éste solicitó a la CEE que, para efectos del cómputo de la proporción más alta de votos obtenidos, se excluyan las papeletas en blanco, las nulas y las de nominación directa de personajes ficticios, conforme a la decisión del Tribunal Supremo de Puerto Rico en Suárez Cáceres v. Com. Estatal Elecciones, infra. A tales fines, el señor Ruiz Nieves sostuvo que la proporción de votos recibida por él en comparación a la recibida por los candidatos del PPD en el Distrito de Gua-yama, el señor Hernández y el señor Rodríguez Otero, es tan cerrada que no debe producirse una certificación sin haber concluido el escrutinio, según las exclusiones de vo-tos antes expresadas. Consecuentemente, a su entender, corresponde añadir 5 senadores de “partidos de minoría”: los 3 senadores por acumulación mencionados y los 2 sena-dores por distrito con las más altas proporciones de votos entre los señores Hernández, Rodríguez Otero y él. Así las cosas, el 22 de noviembre de 2016, la CEE cele-bró una vista en la cual los 3 peticionarios presentaron sus argumentos. Posteriormente, el pleno de la CEE se consti-tuyó para deliberar sobre los planteamientos ante su consideración. El Comisionado del PPD, el Ledo. Guillermo San Antonio Acha, se suscribió a los señalamientos esboza-dos por los 3 candidatos del PPD que no fueron electos y que presentaron las referidas peticiones ante la CEE. Por su parte, el entonces Comisionado del PNP, el Ledo. Aníbal Vega Borges, sostuvo que al PPD solo le correspon-dían 3 escaños adicionales para los candidatos Nadal Power, Pereira Castillo y Tirado Rivera, En cuanto al con-cepto de “partidos de minoría”, indicó que el mismo no puede interpretarse literalmente sino liberalmente. Así, sostuvo que los senadores electos Vargas Vidot y Dalmau Ramírez entraron por voto directo al Senado, lo cual cum-ple con lo dispuesto en el Art. Ill, Sec. 7 de la Constitución, supra. Por lo tanto, los peticionarios no tendrían derecho a ocupar escaños por la Ley de Minorías. Por otro lado, el Comisionado del PIP, el Sr. Roberto Aponte Berrios, se suscribió al memorando presentado por su partido. Por último, el Comisionado del Partido del Pueblo Trabajador (PPT), el Dr. José Córdova Iturregui, ex-presó que se debía considerar únicamente a la representa-ción de los “partidos de minoría” y no a las minorías en general. A su vez, diferenció la representación del senador electo Vargas Vidot, quien no aspiró bajo ninguna insignia de partido, y la representación del señor Dalmau Ramírez, quien fue electo bajo la insignia del PIP. Sobre éste último explicó que, a pesar de que el PIP perdió su franquicia electoral, éste es un partido de minoría representado en la Legislatura y, por ende, debe ser contado al realizar el cóm-puto de los 9 senadores de la minoría. Por lo tanto, consi-dera que al PPD le corresponden 3 senadores por acumu-lación y un senador de distrito adicional. Debido a que la determinación de los comisionados elec-torales no fue unánime, la controversia quedó sometida para la consideración de la Presidenta de la CEE, la Leda. Liza García Vélez. Luego de evaluar los planteamientos esbozados, el 30 de noviembre de 2016 emitió su determinación. En síntesis, resolvió que la solución más razonable para preservar la mayoría de más de dos terce-ras partes, respetar el mandato de los electores y garanti-zar una representación de opiniones de minorías que fisca-licen a la mayoría del PNP es reconociendo a los candidatos independientes como parte de la representación de minorías para efectos del cómputo de los 9 senadores. Además, en cuanto al planteamiento sobre el senador electo por el PIP, señor Dalmau Ramírez, indicó que, aim considerándolo como un senador que no representa a un partido de minoría, de todos modos éste representaría a los núcleos de opinión, como ocurre en el caso de los candida-tos independientes. No obstante, entendió que para efectos de aplicar la disposición constitucional de la Ley de Mino-rías, dicho candidato debía considerarse como electo por un partido de minoría. Ello, pues como candidato se sometió a la voluntad del electorado bajo la insignia del PIP, cobijado por la oferta política de esa colectividad. Consecuente-mente, la Presidenta de la CEE denegó las solicitudes de los 3 peticionarios. Inconformes, el Comisionado Electoral del PPD, el señor Hernández, el señor Rodríguez Otero y el señor Ruiz Nieves presentaron sus respectivos recursos de revisión ante el Tribunal de Primera Instancia. A petición del Comisio-nado Electoral del PPD, el foro de instancia consolidó los 4 casos y señaló una vista para el 16 de diciembre de 2016. Así las cosas, el 15 de diciembre de 2016, el señor Her-nández presentó ante este Tribunal una Solicitud de certi-ficación bajo la Regla 52.2 de Procedimiento Civil. Además de reiterar sus argumentos, sostuvo que en este caso, al tratarse la controversia de un aspecto constitucional reves-tido de un alto interés público y que no ha estado sujeto a interpretación por esta Curia, era meritoria la expedición del recurso de certificación. Por su parte, el Hon. Thomas Rivera Schatz, presidente entrante del Senado, y la Sra. Norma Burgos Andújar, actual Comisionada Electoral del PNP, presentaron una Mo-ción urgente para que se paralicen los procedimientos en el tribunal [de] instancia al amparo de la Regla 28(A) del Reglamento del Tribunal Supremo de Puerto Rico y una Certificación. En síntesis, estos reafirmaron los plantea-mientos esbozados ante la CEE e insistieron en la impor-tancia de expedir el recurso de certificación presentado por tratarse de una controversia revestida del más alto interés público al plantear un asunto de naturaleza cons-titucional novel sobre el alcance e interpretación de la Ley de Minorías. Ese mismo día, este Tribunal emitió una Resolución en la cual declaramos “con lugar” las solicitudes de certifica-ción y ordenamos la consolidación de ambos casos por tra-tarse de la misma controversia. II A. El texto y propósito de la llamada Ley de Minorías Como señalé, la controversia a dilucidar en este caso es la siguiente: ¿Incluye la expresión “partidos de minoría” con-tenida en el Art. Ill, Sec. 7 de la Constitución del Estado Libre Asociado, supra, un senador electo de manera inde-pendiente y un senador cuyo partido no quedó inscrito? Nos encontramos con un texto que de su faz parece expresar claramente la intención de sus redactores: asignar como únicos beneficiarios de la referida See. 7 del Art. Ill de nues-tra Constitución a aquel o aquellos candidatos pertenecien-tes a un partido o partidos de minoría. Sin embargo, para poder resolver correctamente la controversia que nos ocupa, es imprescindible discernir el significado de la expresión "partidos de minoría” a la luz de su contexto. Esto, pues, el significado de un texto que de su faz es claro puede ser cues-tionado si el mismo parece chocar con lo que surge del con-texto fue un elemento cardinal en su redacción. El propósito del Art. Ill, Sec. 7, de la Constitución del Estado Libre Asociado, supra, es garantizar a las minorías "cierto mínimum de representación en proporción a los vo-tos que las minorías obtengan”; esto, sin que se entendiera que los delegados constituyentes avalaran en toda su am-plitud el principio de representación proporcional(2) Esta sección nace como consecuencia del gran desbalance en la representación de los partidos políticos en las cámaras le-gislativas que produjeron los comicios de 1948. Esto debido a la escasa representación de los partidos minoritarios en la Asamblea Legislativa de Puerto Rico. Ante dicho escena-rio, el liderato del País consideró necesario garantizar una representación sustancial a los grupos minoritarios en la Legislatura. Ello, aunque los candidatos de la minoría no hubiesen obtenido los votos para resultar electos.(3)  En síntesis, esa preocupación fue la que impulsó a los delegados de la Asamblea Constituyente a introducir un mecanismo en nuestra Constitución que garantizara una representación de los partidos de minoría que fuera pro-porcionalmente más equivalente a la realidad del voto popular. Como veremos, un análisis de esta See. 7 del Art. Ill confirma con claridad su propósito, según surge del Dia-rio de Sesiones de la Asamblea Constituyente. El texto de la referida sección, en lo pertinente, señala lo siguiente: Cuando en una elección general resultaren electos más de dos terceras partes de los miembros de cualquiera de las cá-maras por un solo partido o bajo una sola candidatura, según ambos términos se definan por ley, se aumentará el número de sus miembros en los siguientes casos: (a) Si el partido o candidatura que eligió más de dos terceras partes de los miembros de cualquiera o ambas cámaras hu-biese obtenido menos de dos terceras partes del total de los votos emitidos para el cargo de Gobernador, se aumentará el número de miembros del Senado o de la Cámara de Represen-tantes o de ambos cuerpos, según fuere el caso, declarándose electos candidatos del partido o partidos de minoría en número suficiente hasta que la totalidad de los miembros del partido o partidos de minoría alcance el número de nueve en el Senado y de diecisiete en la Cámara de Representantes. Cuando hubiere más de un partido de minoría, la elección adicional de candi-datos se hará en la proporción que guarde el número de votos emitidos para el cargo de Gobernador por cada uno de dichos partidos con el voto que para el cargo de Gobernador deposita-ron en total esos partidos de minoría. Cuando uno o más partidos de minoría hubiese obtenido una representación en proporción igual o mayor a la proporción de votos alcanzada por su candidato a Gobernador, no participará en la elección adicional de candidatos hasta tanto se hubiese completado la representación que le correspondiese bajo estas disposiciones, a cada uno de los otros partidos de minoría. (b) Si el partido o candidatura que eligió más de dos terceras partes de los miembros de cualquiera o ambas cámaras hu-biese obtenido más de dos terceras partes del total de los votos emitidos para el cargo de Gobernador, y uno o más partidos de minoría no eligieron el número de miembros que les corres-pondía en el Senado o en la Cámara de Representantes o en ambos cuerpos, según fuere el caso, en proporción a los votos depositados por cada uno de ellos para el cargo de Gobernador, se declararán electos adicionalmente sus candidatos hasta completar dicha proporción en lo que fuere posible, pero los Senadores de todos los partidos de minoría no serán nunca, bajo esta disposición, más de nueve ni los Representantes más de diecisiete. (Énfasis suplido).(4)  En primer lugar, surge del primer párrafo de esta sec-ción que su aplicación depende de la ocurrencia de un evento: que “en una elección general resultaren electos más de dos terceras partes de los miembros de cualquiera de las cámaras por un solo partido o bajo una sola candi-datura [...] ”.(5) De manera que si un partido político no lo-gra alcanzar más de las dos terceras partes de los escaños —por ejemplo, si obtuviera exactamente dos terceras par-tes — , entonces esta sección no aplica. Esto implica, nece-sariamente, que de salida los delegados constituyentes no pretendieron de ninguna manera que esta sección tuviera el propósito de violentar la voluntad del Pueblo, expresada mediante el voto popular, de conceder a un partido las dos terceras partes de los cuerpos legislativos, con las implica-ciones constitucionales que presupone tal poder. En segundo lugar, la See. 7 del Art. Ill pasa a considerar dos circunstancias distintas. El inciso (a) considera la ins-tancia en que un solo partido elige más de dos terceras partes de los miembros de cualquiera de las cámaras legis-lativas, pero obtiene menos de dos terceras partes del total de votos emitidos para el cargo de Gobernador. O sea, cuando la obtención de más de dos terceras partes de los escaños en cualquiera de las cámaras no es equivalente o representativa de lo que fue el voto popular por ese mismo partido. En esa instancia se añadirían —en el caso del Se-nado— lo suficiente para que la facción o las facciones que hayan quedado en minoría obtengan hasta 9 escaños. Nó-tese que 9 escaños en el caso del Senado constituyen exac-tamente una tercera parte de los 27 escaños que la propia Constitución establece será el número total de escaños en ese cuerpo legislativo, siendo 18 escaños las restantes dos terceras partes.(6) Sin embargo, ya hemos concluido que la activación de esta sección requiere, al menos, 19 escaños —más de dos terceras partes— en el caso del Senado por uno solo de los partidos. Si un solo partido —el que vendría a ser de mayoría— obtiene al menos 19 escaños, y esta sección no permite que el número obtenido por la otra u otras facciones sea mayor de 9, entonces es evidente que el propio texto de la sección de ninguna manera permite que el partido que obtuvo más de dos terceras partes pierda el control absoluto del Cuerpo. Por otra parte, el inciso (b) de la See. 7 del Art. Ill esta-blece, en síntesis, que si el partido que obtuvo más de dos terceras partes de los escaños de cualquiera o ambas cáma-ras hubiese obtenido, a su vez, más de dos terceras partes del total de votos emitidos para el cargo de Gobernador, y el por ciento de escaños de la otra u otras facciones no correspondiera con el número de votos depositados para cada una de ellas para el cargo de Gobernador, “se decla-rarán electos adicionalmente sus candidatos [el de estas facciones en minoría] hasta completar dicha proporción en lo que fuere posible”, pero nunca podrán ser más de 9 es-caños en el caso del Senado o 17 en el caso de la Cámara de Representantes.(7) Nótese, entonces, que los delegados de la Asamblea Constituyente, en un claro respeto por lo que es la expresión democrática del Pueblo, determinaron que en el caso de que un partido obtuviera más de dos terceras partes —tanto de escaños en alguna o ambas cámaras, así como del voto popular — , la facción o las facciones minori-tarias solo tendrían aquella cantidad de escaños que refle-jara la proporción real de votos obtenidos en el voto popular para la candidatura a la gobernación de dicho partido. Como queda claro del análisis de ambos incisos de esta See. 7, los delegados de la Asamblea Constituyente busca-ron que la representación en las cámaras legislativas fuera proporcionalmente más equivalente a la realidad del voto popular, pero sin que esto significara que de alguna manera el partido que obtuvo el poder absoluto del cuerpo mediante la adjudicación de más de dos terceras partes de los esca-ños pudiera perderlo. El análisis anterior se confirma por las expresiones del Presidente de la Comisión de la Rama Legislativa y autor de la sección en cuestión, el delegado Luis Negrón López, quien señaló lo siguiente: [...] este plan lo que se propone meramente es dar un poco de protección mayor a situaciones anómalas que pueden sur-gir, cuando haya una distribución matemáticamente inequita-tiva de los votos, porque resulte así en las urnas, cosa que es inevitable. Bajo el segundo plan, bajo la segunda parte, lo que este plan se propone es que todavía, cuando la situación no sea la de 1948, sino cuando la situación sea más difícil todavía, cuando sea una situación verdaderamente precaria para las minorías electorales, [cuando] su fuerza electoral no llegue al treinta y tres por ciento de los votos, este plan le garantiza una representación igual a la que obtuvieron en las urnas, a los partidos que no la hayan obtenido, dentro de la tercera parte del número original de miembros de una cámara. Significa esto que si los partidos de minoría, en conjunto, obtienen menos del treinta y tres y un tercio [por ciento] de los votos que se depositan en una elección, y obtienen menos del treinta y tres y un tercio [por ciento] de los miembros de una cámara, y ocurre la situación anómala de que alguno de esos partidos, habiendo obtenido determinada proporción en el electorado, no haya obtenido una proporción igual en los votos, hasta donde queda dentro de la tercera parte del número original de miembros, se aumenta la representación de esos par-tidos minoritarios.(8)  Así también surge de la expresión del delegado Antonio Reyes Delgado al señalar que "[n]osotros no queremos que un partido que ha obtenido las dos terceras partes del voto total, venga a formar la Asamblea Legislativa con menos votos de los que en realidad el voto electoral le produjo para venir al hemiciclo de la Cámara y del Senado en su día”.(9)  Por último, en Suárez Cáceres v. Com. Estatal Elecciones, 176 DPR 31, 75-76 (2009), señalamos que 2 elementos importantes considerados por los constituyentes al adoptar la Ley de Minorías fueron, [...] en primer lugar, no restarle efectividad a los esfuerzos que tuviera a bien promover el partido seleccionado por el Pueblo como partido mayoritario y, en segundo lugar, proveer a los par-tidos de minoría la coyuntura de encamar con efectividad los intereses de los grupos de opinión que representan, de manera que realicen la importante labor de fiscalizar la gestión del Gobiemo.(10)  En conclusión, y como hemos visto, del análisis del Art. Ill, Sec. 7 de nuestra Constitución, supra, así como de las expresiones de los delegados de la Asamblea Constitu-yente, se deduce claramente que la misma no está dirigida a que el partido que haya obtenido más de dos terceras partes de los escaños legislativos los pierda. Es por eso que se limitó el número de legisladores pertenecientes a los partidos de minoría que podrían ser incluidos a una ter-cera parte del número original del cual estaba compuesta cada cámara. Por consiguiente, el número de miembros en el Senado pertenecientes a un partido de minoría sería de 9, lo cual constituye el número mínimo que se le garantizó a los partidos de minoría. (11)  B. Un vacío constitucional De la Resolución de la CEE, así como de su Alegato, surge que ésta fundamenta su determinación, en parte, en la alegación de que del debate constitucional sobre la See. 7 emana un "énfasis en garantizar un espacio para minorías representativas de núcleos de opinión, más que a la de-fensa de los partidos politicos’’(12) Así, señala la recurrida CEE que “hay expresiones del proceso constitucional que claramente apuntan a que el foco primordial que informó el diseño de la disposición constitucional en controversia fue el deseo de ampliar el panorama de diversidad de opi-niones en la estructura de representación política del po-der legislativo”. (Énfasis suplido).(13) Añade que “[a]l mo-mento de traducir eso en un diseño concreto, se utilizaron las figuras que representaban el juego real e histórico de los procesos electorales de entonces: los partidos políticos”.(14) Con esto, la recurrida concluye que "[e]l debate de la Constituyente demuestra que aun cuando el texto constitucional se redactó sobre la premisa de un es-cenario de partidos políticos como protagonistas, la preocu-pación esencial no se circunscribía a los partidos como fi-guras institucionales, sino a la necesidad de garantizar espacios para las voces minoritarias”.(15)  El problema con este enfoque es que, contrario a lo ale-gado por la recurrida CEE, no encuentra en realidad una base firme en el Diario de Sesiones ante un texto tan claro y taxativo como el que nos ocupa, y parece más bien mo-verse en arenas movedizas. Me explico. Ante un texto tan claro en la letra de nuestra Constitución se precisa de una fuerza contraria que justifique con esa misma claridad el ir más allá de ese texto. Recordemos que, como ya hemos sostenido, "cuando el legislador!, en este caso, la Asamblea Constituyente,] se ha manifestado en lenguaje claro e ine-quívoco, el texto de la ley es la expresión por excelencia de toda intención legislativa”.(16) Sin embargo, para funda-mentar su racional, en la Resolución de la CEE se citan varias expresiones de los delegados constituyentes que no parecen tener la claridad o la fuerza para ampliar el claro texto constitucional de la manera que se pretende. Las ex-presiones son las siguientes: Hasta ahora lo que hemos oído, con la excepción de un po-quito de luz en las palabras del delegado señor Padrón Rivera, han sido los ataques más violentos de parte del delegado señor Gelpí, del delegado doctor Figueroa y del delegado señor Reyes Delgado contra este plan de representación minoritaria. Se contrasta este plan con el que propone el señor Gelpí que por la defensa cálida que le hicieron los señores Reyes Delgado y Figueroa, ya es el plan “Gelpí, Reyes Delgado, Figueroa” con una proposición que le llaman “de Uruguay” a que le llaman “de Illinois” que consiste en otorgar una representación fija a las minorías por distritos representativos y senatoriales. En pocas palabras ese plan consiste en crear ocho distritos electorales, cada uno para elegir tres senadores en los cuales, de los cuales, no más de dos podrán ser de la mayoría y por consiguiente uno ha de ser de la minoría', con derecho a elegir siete representantes de los cuales cinco serán de la mayoría y dos serán de la minoría. Cuando nosotros redactamos este plan y cuando comparece-mos ante la Convención Constituyente a defenderlo, no esta-mos pensando en que estamos afiliados a un partido político ni estamos pensando remotamente en la fuerza electoral que ese partido político puede tener. Pero parece que una parte de los delegados no puede sustraerse a un gran impulso para hablar a nombre de las representaciones que ostentan y a veces co-meten errores grandes en contra de sí mismos. La defensa de este plan que establece una garantía fija para una sola minoría, necesariamente deja fuera de representa-ción la minoría a nombre de la cual habla el señor Gelpi o la minoría a nombre de la cual habla el señor Reyes Delgado. Porque si una mayoría, llámese popular o llámese como se llame, ha de elegir en un distrito dos senadores solamente, queda un senador para ser electo y ese senador ha de ser electo por una sola minoría. Si se compara ese plan con el que nosotros hemos formulado, se ve sin duda alguna la gran diferencia que existe con el plan que hemos formulado para que cuando las minorías tengan votos, tengan representación parlamentaria. El plan del señor Gelpí y de los señores Reyes Delgado y Figueroa, coloca a la mayoría en la situación de tener que ganar necesariamente ocho distritos senatoriales para tener 16 senadores contra ocho senadores de la minoría. Quiere de-cir, entre otras palabras, que si no hay una mayoría que gane ocho distritos senatoriales, por muchos votos que tenga, esa mayoría no podrá obtener nunca dos terceras partes de los miembros de una cámara. Una situación parecida o similar ocurre con la Cámara de Representantes, donde para tener treinta y cinco representan-tes necesariamente un partido mayoritario ha de ganar siete distritos senatoriales. Las dificultades que este plan presenta en la práctica son obvias. La injusticia de este plan es dema-siado clara para que tenga que señalarse donde deja los tene-dores de este plan, los grupos responsables de opinión que se agrupan bajo banderas distintas a las del segundo partido en cada distrito y cuál es el reconocimiento que le dan de repre-sentación parlamentaria. ¿Dónde está la voz, no ya de esos partidos políticos que es lo único que preocupa a algunos delegados en esta Convención Constituyente, dónde está la voz de esos electores que votaron por esos partidos políticos, que no resultaron ser en ningún distrito, el segundo partido ? ¿Cuál es la expresión de su volun-tad democrática que se va a o[í]r en los cuerpos parlamenta-rios? Sin duda alguna que este plan está predicado en la aspi-ración o de ser mayoría o de ser primer partido de la minoría, pero yo no creo que ese es el role que debe jugar ningún dele-gado en la Convención Constituyente. A mí me parece que es más elevada y me parece que es más respetable, la actitud de guardar el más alto reconocimiento al deseo de los electores cuando votan, cualquiera que sea el partido o la forma en que ellos expresen su deseo y su voluntad. (Énfasis suplido).(17)  La Resolución de la CEE también cita la discusión en tomo al inciso (b) de lo que vino a ser la See. 7, cuando el Presidente de la Comisión de la Rama Legislativa, el dele-gado Luis Negrón López, señaló lo siguiente: No hay ninguna situación en la historia con la cual nosotros podamos ilustramos cómo funciona esta regla. Y esperamos que una situación de esa índole no se produzca, porque me parece que es demasiado extrema y que no hace ni siquiera bien a la democracia. Pero si ocurriera, como dádiva tampoco, generosidad tampoco, pero tampoco como acto de justicia a partido político, sino como reconocimiento a núcleos de opi-nión, aquí está la garantía de representación para que no haya grupos electorales, voluntad de masa y de pueblo, cuya voz no se oiga en las cámaras legislativas, para que se planteen y se discutan todos los problemas, y todos los puntos de vista, y para que las mayorías legislativas tengan el acicate y el estí-mulo de una minoría que vigila y colabora en el proceso democrático. (Énfasis suplido).(18)  Al leer cada una de estas expresiones en su contexto hay que preguntarse si cuando los constituyentes hablaban de “representación de minorías”, “de las minorías”, “de la mi-noría”, “de una minoría”, lo hacían utilizando estas expre-siones como abreviaciones, refiriéndose en realidad a "par-tido o partidos minoritarios”, o si lo hacían queriendo hacer una distinción real. Esto, porque si los constituyentes uti-lizaban estas expresiones solo como una abreviación de la expresión “partidos minoritarios” que aparece finalmente en el texto constitucional y en donde no se hace finalmente alusión alguna a las minorías independientes, entonces, es evidente que del debate no surge ninguna intención de re-conocer estas minorías independientes. No existe duda, como bien señala la recurrida CEE, que varios comentaristas han concluido a base de las expresio-nes antes citadas que "[l]a concepción de un escaño por adición se origina en la voluntad del Constituyente de pre-servar una política de sana gestión de gobierno en un sis-tema de verdadera democracia que garantice la represen-tación de aquellos sectores que promulgan ideas contrarias a las del partido que obtuvo la mayoría legislativa”.(19) Y, además, que la fórmula establecida por la Asamblea Cons-tituyente mediante la See. 7 del Art. Ill de nuestra Cons-titución busca “ofrecer participación a los diferentes secto-res de opinión en la gestión gubernamental cuando un solo partido lleva a la cámara correspondiente más de dos ter-ceras partes de sus miembros”. (20)  Sin embargo, como hemos analizado, del debate consti-tucional de la sesión no surge con la fuerza o la claridad que se precisa que los constituyentes advirtieran que ese “reconocimiento a [los] núcleos de opinión [,,,] [de la] volun-tad de masa” que mencionaba el delegado constituyente Negrón López, o que esa “participación a los diferentes sec-tores de opinión” que reseñan los tratadistas, se pudiera dar, en el contexto de la sección en controversia, fuera de los “partidos de minoría”. En conclusión, el que acepte —como bien señala la recurrida CEE— que “la preocupa-ción esencial [de los Constituyentes] no se circunscribía a los partidos como figuras institucionales, sino a la necesi-dad de garantizar espacios para las voces minoritarias”, no quiere decir que las referencias en el Diario de Sesiones a estas “voces minoritarias” se referían necesariamente a es-tas minorías independientes(21) ¿Tendrían los constituyen-tes el interés de que toda voz, sin importar ideología o cual-quier otro credo, pudiera ser parte de la Asamblea Legislativa? Me parece que el debate de la Asamblea Cons-tituyente en torno a esta sección sí sostiene esa premisa. Sin embargo, de igual forma, nada en el texto del docu-mento constitucional ni en el historial de la Asamblea Constituyente nos permite concluir con clara certeza que tal interés de voz para cualquier otro tipo de representa-ción minoritaria fuera parte del debate de los delegados constituyentes en la referida See. 7 del Art. III. Lo anterior me lleva a rechazar este primer enfoque de la CEE. Como señalé, lo cierto es que, ante un texto claro en la letra de nuestra Constitución —como lo es en el caso que nos ocupa— se precisa de una fuerza contraria que justifique con esa misma claridad ir más allá de ese texto. Lo correcto es concluir que nos encontramos ante un claro vacío constitucional. Esto es, enfrentamos una cir-cunstancia no prevista y, por lo tanto, no considerada por la Asamblea Constituyente. Y es que, como ya he señalado, aun partiendo de la premisa de que los constituyentes te-nían el interés de que toda voz sin importar ideología o cualquier otro credo pudiera ser parte de la Asamblea Le-gislativa, eso no implica que estos hubieran vislumbrado la circunstancia a la que nos confrontamos en este caso. Cier-tamente, los constituyentes conocían y tenían presente la figura del candidato independiente. Así lo demuestra en diversas instancias el Diario de Sesiones de la Asamblea Constituyente.(22) Sin embargo, lo que nunca consideraron los constituyentes, como lo demuestra la ausencia de dis-cusión o al menos mención del asunto en el debate de la See. 7 del Art. Ill de la Constitución, es que un candidato independiente —como lo es el senador electo Vargas Vi-dot— resultara electo a la misma vez que un partido obtu-viera más de dos terceras partes de los escaños. El que los constituyentes fueran conscientes de la existencia de la fi-gura del candidato independiente no implica que al redac-tar esta innovadora fórmula de garantía de representación minoritaria hubieran previsto que una circunstancia como la del caso de autos pudiera suscitarse. Como señalé, en el Diario de Sesiones, con relación a todo lo concerniente a lo ocurrido durante el debate de la See. 7 del Art. Ill de la Constitución, supra, nada nos indica que los delegados constituyentes pudieran siquiera imaginar la ircunstancia que hoy este Tribunal tiene ante sí. III En Roig Commercial Bank v. Buscaglia, Tes., 74 DPR 986, 998 (1953), señalamos que “[a]unque las cortes no pueden eliminar o cambiar el len-guaje de un estatuto para darle efecto a una supuesta intención legislativa, las palabras y las frases pueden ser alteradas o sus-tituidas cuando ello sea necesario para evitar repugnancia o inconsistencia en la ley, y para darle efectividad a la intención manifiesta de la legislatura. La intención legislativa debe pre-valecer sobre la letra estricta de la ley, cuando el seguir el tenor literal de la ley pueda producir disposiciones contradictorias. Es cuando no surge alguna contradicción o inconsistencia que es aplicable la regla general que prohíbe a un tribunal el desviarse del significado literal de un estatuto ... Algunas disposiciones estatutarias pueden ser tan inconsistentes que ellas no pueden ser armonizadas o reconciliadas. Es obvio que no se le puede dar efecto a todas las disposiciones de un estatuto cuando algu-nas de ellas sean inconsistentes e irreconciliables. En tal caso, como en otros casos, debe buscarse una interpretación que le imprima efectividad al propósito del estatuto y a la intención legislativa”. (Énfasis suprimido). Consistente con lo anterior, en Fuster v. Busó, 102 DPR 327, 339 (1974), señalamos que al interpretar nuestra Constitución no debemos presumir que una cláusula no tiene sentido o que destruye el propósito de alguna otra cláusula, “excepto cuando el lenguaje lo haga inevitable”.(23)  No existe duda, como bien concluye la recurrida CEE, que interpretar de manera restrictiva el texto constitucio-nal que nos ocupa crearía una contradicción con lo que fue claramente la intención de los Delegados Constituyentes, pues podría producir que en un futuro el partido que ob-tuvo más de las dos terceras partes de los escaños termi-nara perdiendo ese control absoluto. En ese sentido, cito ad verbatim el racional de la CEE: El problema medular con lo planteado por los peticionarios es que su lógica implicaría excluir no solo a Vargas Vidot, sino a cualquier candidato independiente electo. De ese modo, to-memos como supuesto que hubieran resultado electos veinte (20) senadores por el PNP, tres (3) por el PPD y cuatro (4) candidatos independientes. El PNP tendría una mayoría de 74% que activa la disposición constitucional. Bajo la posición esbozada por los peticionarios solo debiéramos contar tres (3) senadores de minoría para efectos del cómputo y corresponde-ría añadir seis (6) legisladores por fórmula constitucional. El resultado final sería un total treinta y tres (33) senadores, donde la mayoría del PNP se reduce ahora a un 60.60%, me-nos de las dos terceras partes. Este es el efecto de excluir a los candidatos independientes, abrir la puerta a alterar la mayoría de más de dos terceras partes que los Constituyentes consideran intocable.(24)  Como bien concluye la CEE, de lo anterior se desprende que la consecuencia directa de excluir a todos los candida-tos independientes que resulten electos en la Legislatura podría conllevar que el partido de mayoría pierda las dos terceras partes alcanzadas por el voto del Pueblo. En ese sentido, no hay duda de que a este Tribunal no le queda otra opción que interpretar la expresión “partidos de mino-ría” como que incluye, para efectos de la See. 7 del Art. Ill de nuestra Constitución, supra, un candidato electo de ma-nera independiente. En el pasado tuvimos la oportunidad de expresarnos so-bre una situación que guarda cierta analogía a la controver-sia que hoy nos enfrentamos. Particularmente, en Guadalupe v. C.E.E., 165 DPR 106 (2005), tuvimos ante nuestra consideración si un candidato a legislador municipal que acudió a las elecciones generales de noviembre de 2004 como candidato independiente tiene derecho a ocupar el úl-timo escaño de legislador municipal que la Ley de Munici-pios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 LPRA see. 4001 et seq.) reserva mediante el meca-nismo de representación de minorías a aquel “partido polí-tico” que llegue en tercer lugar en unas elecciones generales, cuando obtiene un número de votos que lo colocan como la tercera opción electoral con más votos directos. En aquella ocasión, resolvimos que la interpretación literal del referido estatuto atentaba contra elementales principios democráticos que postulan que la elección de un candidato supone el apoyo mayoritario del Pueblo.(25) A su vez, expresamos que en la medida en que se subordinaba el mandato electoral a formalismos legales, se desvirtuaba el valor del voto directo(26) Además, tal interpretación desme-recería un esquema electoral muy conocido por la ciudada-nía que procura que frente a las alternativas partidistas tradicionales, la ciudadanía pueda optar por candidatos in-dependientes e incluso votar por personas no incluidas en una papeleta mediante el mecanismo de nominación directa(27) Finalmente, señalamos que una interpretación formalista como esa atentaría contra el principio básico de la igualdad electoral, ya que excluye a las candidaturas in-dependientes de la posibilidad de obtener un puesto electivo mediante uno de los mecanismos de elección considerado por ley(28) En ese sentido, en este caso tampoco podemos permitir que una interpretación literal de la expresión “par-tidos de minoría” atente contra lo que fue claramente la in-tención de los delegados constituyentes de proteger el control absoluto del partido en mayoría, obtenido válidamente en las urnas. Finalmente, en cuanto a la situación del senador electo Dalmau Ramírez, coincido con la apreciación de la CEE. Esto es, el señor Dalmau Ramírez fue electo por el Pueblo bajo la insignia y los ideales del PIP, el cual era un partido debidamente inscrito para los comicios celebrados el pasado noviembre. Éste, quien es el único senador electo del PIP, representa a ese grupo de electores que votó por él conforme a los principios promulgados en la campaña de su partido. Por consiguiente, dado a que el señor Dalmau Ramírez forma parte de un partido de minoría en el Senado, su es-caño tiene que considerarse como parte de la minoría de dicho cuerpo. <¡ Resuelto el asunto sobre si un senador electo de manera independiente y un senador cuyo partido no quedó inscrito deben ser considerados dentro del cómputo de escaños de los “partidos de minoría”, pasemos a evaluar cómo se de-ben adjudicar los escaños restantes. A. La Ley Electoral del Estado Libre Asociado de Puerto Rico La Ley Núm. 78-2011, Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral), 16 LPRA see. 4001 et seq., regula las garantías establecidas en la Constitución sobre la forma de adjudicar las fracciones resultantes del mecanismo adoptado y consigna el número mínimo de votos que debe tener un partido de minoría para cualificar a la representación por adición. A tales fines, el Art. 10.015 de la Ley Núm. 78-2011 (16 LPRA see. 4205) dispone lo siguiente: Después que la Comisión haya realizado el escrutinio general determinará los candidatos que resultaron electos para los once (11) cargos a senadores por acumulación, los once (11) a representantes por acumulación, los dos (2) senadores por cada distrito senatorial y el representante por cada distrito representativo. Además, la Comisión procederá a determinar la cantidad y los nombres de los candidatos adicionales de los partidos de minoría que deban declararse electos, si alguno, conforme a las disposiciones de la Sección 7 del Artículo III de la Constitución de Puerto Rico. La Comisión declarará electos y expedirá el correspondiente certificado de elección a cada uno de dichos candidatos de los partidos de minoría. (1) A los fines de implantar el inciso (a) de la Sección 7 del Artículo III de la Constitución de Puerto Rico, cuando un par-tido que no obtuvo dos terceras partes de los votos para el cargo de Gobernador haya elegido sobre dos terceras partes de los miembros de una o ambas cámaras, se hará la determinación de los senadores o representantes adicionales que corresponda a cada uno de dichos partidos de minoría en la siguiente forma: (a) Se divide la cantidad de votos emitidos para el cargo de Gobernador de cada partido de minoría entre la cantidad total de votos depositados para el cargo de Gobernador de to-dos los partidos de minoría; (b) se multiplica el resultado de la anterior división por nueve (9) en el caso de los senadores y por diecisiete (17) en el caso de los representantes, y (c) se resta del resultado de la multiplicación que ante-cede, la cantidad total de senadores o representantes que hu-biera elegido cada partido de minoría por voto directo. El resultado de esta última operación matemática será la cantidad de senadores o representantes adicionales que se ad-judicará a cada partido de minoría hasta completarse la can-tidad que le corresponda, de manera que el total de miembros de partidos de minoría en los casos que aplica el inciso (a) de la Sección 7 del Artículo III de la Constitución de Puerto Rico sea nueve (9) en el Senado o diecisiete (17) en la Cámara de Representantes de Puerto Rico. (2) A los fines de las disposiciones establecidas en el inciso (b) de la Sección 7 del Artículo III de la Constitución de Puerto Rico, cuando un partido que en efecto obtuvo más de dos terce-ras partes de los votos para el cargo de Gobernador haya ele-gido más de dos terceras partes de los miembros de una o am-bas cámaras, si hubiere dos o más partidos de minoría, la determinación de los senadores o representantes que corres-pondan a cada uno de dichos partidos de minoría se hará divi-diendo la cantidad de votos emitidos para el cargo de Goberna-dor por cada partido político de minoría, por la cantidad total de votos depositados para el cargo de Gobernador para todos los partidos políticos y multiplicando el resultado por veintisiete (27) en el caso del Senado de Puerto Rico y por cincuenta y uno (51) en el de la Cámara de Representantes de Puerto Rico. En este caso se descartará y no se considerará ninguna fracción resultante de la operación aquí establecida que sea menos de la mitad de uno. El resultado de la operación consignada en este inciso constituirá la cantidad de senadores o representantes que le corresponderá a cada partido de minoría, y hasta esta cantidad se deberá completar, en lo que fuere posible, el total de senadores o de representantes de dicho partido de minoría. Los senadores de todos los partidos de minoría nunca serán más de nueve (9) ni los representantes más de diecisiete (17). De resul-tar fracciones en la operación antes referida, se considerará como uno la fracción mayor para completar dicha cantidad de nueve (9) senadores y de diecisiete (17) representantes a todos los partidos de minoría y si haciendo ello no se completare tal cantidad de nueve (9) o de diecisiete (17) se considerará enton-ces la fracción mayor de las restantes, y así sucesivamente, hasta completar para todos los partidos de minoría la cantidad de nueve (9) en el caso del Senado de Puerto Rico y de diecisiete (17) en el caso de la Cámara de Representantes de Puerto Rico. Al aplicar el párrafo antepenúltimo de la Sección 7 del Ar-tículo III de la Constitución de Puerto Rico se descartará y no se considerará fracción alguna que sea menos de la mitad de uno. En el caso que resulten dos fracciones iguales, se procederá con la celebración de una elección especial de conformidad con lo establecido en este subtítulo. Ningún partido de minoría tendrá derecho a candidatos adicionales ni a los beneficios que provee la Sección 7 del Artículo III de la Constitución de Puerto Rico, a no ser que en la elección general obtenga a favor de su candi-dato a gobernador, una cantidad de votos equivalentes a un tres (3) por ciento o más del total de votos depositados en dicha elección general a favor de todos los candidatos a gobernador. Del inciso (1) del artículo antes citado surge la fórmula que la CEE deberá utilizar para adjudicar el número de escaños que deben añadirse al activarse el inciso (a) de la See. 7 del Art. Ill de nuestra Constitución, supra, aplicable al caso ante nuestra consideración. Como mencioné anteriormente, de los 27 escaños que conforman el Senado de Puerto Rico, 21 fueron ganados por el PNP. De los restantes, el PPD obtuvo 4 escaños, el PIP alcanzó uno y para el otro escaño fue escogido un can-didato independiente. Conforme a lo antes resuelto por este Tribunal, para computar los 9 escaños necesarios en aras de cumplir con la garantía constitucional que provee la Ley de Minorías se tienen que computar tanto los esca-ños obtenidos por los partidos políticos de minoría, entién-dase el PPD y el PIP, como el obtenido por el candidato independiente Vargas Vidot. Por consiguiente, al éstos su-mar 6 escaños, para completar el total de 9 solo le corres-ponde a los candidatos a senadores por acumulación del PPD que no resultaron electos, Nadal Power, Pereira Castillo y Tirado Rivera, ocupar los 3 escaños restantes. V Por los fundamentos antes expuestos, estoy conforme con la determinación de la Comisión Estatal de Elecciones. Opinión de conformidad emitida por el Juez Asociado Señor Rivera García. Estoy conforme con la decisión que hoy toma este Tribunal de confirmar la Resolución Núm. CEE-RS-16-90 de la Presidenta de la Comisión Estatal de Elecciones (Presi-denta de la CEE) y así incluir a los senadores electos José A. Vargas Vidot y Juan Dalmau Ramírez como parte integral del cálculo de nueve escaños de minoría que garan-tiza la Constitución de Puerto Rico en circunstancias como las suscitadas en los comicios del 8 de noviembre de 2016. Con ello, no tan solo le reconocemos preeminencia al prin-cipio de la coherencia y de la razonabilidad por encima de interpretaciones textualistas irreflexivas, sino que avala-mos una exégesis judicial que no trastoca los propósitos expresos de nuestra Constitución y mucho menos altera la voluntad de aquellos electores quienes, en el ejercicio de su libertad democrática, optaron por apoyar abrumadora-mente a los candidatos al Senado de un partido político particular. Si bien considero que el texto de la ley debe tener pree-minencia en la evaluación de toda controversia judicial por encima de implicaciones prácticas que, en última instan-cia, deban ser atendidas por el Poder Legislativo, la reali-dad es que en este caso, más allá de lo incorrecto del planteamiento, las consecuencias que conllevaría acoger la posición de los demandantes ejemplifica, como mínimo, su improcedencia e irracionabilidad. Es por ello que inte-reso consignar unas expresiones dirigidas a explicar clara-mente el porqué he optado por votar a favor de la confir-mación de la Resolución emitida por la Presidenta de la CEE. Esto no sin antes exponer concisamente los hechos principales que originaron la controversia que hoy atendemos. HH El pasado 8 de noviembre de 2016 se celebraron en Puerto Rico las elecciones generales. Como resultado de este proceso electoral, se produjeron dos hechos medulares que no están en controversia. En primer lugar, de los vein-tisiete escaños disponibles en el Senado de Puerto Rico, el Partido Nuevo Progresista (PNP) logró que más de dos terceras partes de sus candidatos fueran electos para un total de veintiún senadores(1) Mientras, la minoría quedó compuesta por cuatro candidatos miembros del Partido Popular Democrático (PPD), un candidato miembro del Par-tido Independista Puertorriqueño (PIP), y un candidato independiente.(2) En segundo lugar, el candidato a Gober-nador por del PNP resultó ganador con un total de 660,510 votos, para una distribución porcentual de 41.80%, equiva-lente a menos de dos terceras partes de la totalidad de los votos emitidos entre todos los candidatos a la gobernación. Cuando esas dos circunstancias concurren en una elec-ción general, la Sección 7(a) del Artículo III de la Constitu-ción de Puerto Rico establece un mecanismo de adición de escaños dirigido a garantizar una representación justa de grupos minoritarios.(3) Conforme a esta disposición constitucional, y dado al hecho de que seis candidatos no pertenecientes al partido de mayoría ya habían sido seleccionados mediante el voto directo de los electores, la Comisión Estatal de Elecciones (CEE) certificó únicamente a tres candidatos adicionales del PPD, de manera que la minoría en el Senado alcanzara los nueve senadores que dispone la Constitución para estos casos.(4) Como conse-cuencia, el Senado quedó constituido por treinta senadores en total: veintiún senadores miembros del PNP, siete sena-dores miembros del PPD, un senador miembro del PIP y un senador independiente. Inconformes con la determinación de añadir solo tres candidatos adicionales del PPD, los aspirantes al Senado por Distrito, Juan Pablo Hernández, Ángel M. Rodríguez Otero y Ramón Ruiz Nieves, solicitaron a la CEE, cada uno por separado, ser añadidos como candidatos electos en vir-tud de la garantía constitucional de representación de minorías.(5) Sostienen, en esencia, que los senadores electos Vargas Vidot y Dalmau Ramírez no se deben contabilizar como parte de los nueve escaños a los que hace referencia la Sección 7(a) del Artículo III de la Constitución, supra, ya que éstos no pertenecen a un “partido de minoría”. Conforme a ello, entienden que esos nueve escaños deben ser ocupados exclusivamente por candidatos del PPD, como “único” partido de minoría inscrito posterior a los comicios. Por lo tanto, plantean que la CEE erró al certificar como senadores electos por virtud de la garantía de minoría únicamente a tres candidatos del PPD. En su lugar, sostie-nen que la CEE debió certificar un total de cinco candidatos del PPD, quienes juntos a los cuatro candidatos del PPD electos mediante el voto directo completarían entonces los nueves espacios presuntamente reservados a nivel constitu-cional para candidatos de “partidos de minoría”. Celebrada una vista para dilucidar los planteamientos de estos candidatos, y ante la falta de unanimidad por parte de los comisionados electorales, la Presidenta de la CEE emitió una Resolución en la que denegó la solicitud y sostuvo su determinación inicial de añadir únicamente tres escaños a favor de candidatos al Senado por el PPD.(6) Posteriormente, los tres candidatos acudieron ante el Tribunal de Primera Instancia en revisión judicial y, final-mente, el caso llegó ante nuestra consideración mediante los dos recursos de certificación intrajurisdiccional que hoy atendemos conjuntamente. Así las cosas, la única controversia que nos corresponde considerar es la siguiente: Para efectos del cómputo de los nueve senadores del “partido de minoría” que establece la Sección 7(a) del Artículo III de la Constitución de Puerto Rico, supra, ¿deben contabilizarse a los senadores electos Vargas Vidot y Dalmau Ramírez? II La Sección 7 del Artículo III de la Constitución de Puerto Rico, en su parte pertinente al presente caso, esta-blece lo siguiente: Cuando en una elección general resultaren electos más de dos terceras partes de los miembros de cualquiera de las cá-maras por un solo partido o bajo una sola candidatura, según ambos términos se definan por ley, se aumentará el número de sus miembros en los siguientes casos: (a) Si el partido o candidatura que eligió más de dos terceras partes de los miembros de cualquiera o ambas cámaras hu-biese obtenido menos de dos terceras partes del total de los votos emitidos para el cargo de Gobernador, se aumentará el número de miembros del Senado o de la Cámara de Represen-tantes o de ambos cuerpos, según fuere el caso, declarándose electos candidatos del partido o partidos de minoría en número suficiente hasta que la totalidad de los miem-bros del partido o partidos de minoría alcance el nú-mero de nueve en el Senado y de diecisiete en la Cá-mara de Representantes. Cuando hubiere más de un partido de minoría, la elección adicional de candidatos se hará en la proporción que guarde el número de votos emitidos para el cargo de Gobernador por cada uno de dichos partidos con el voto que para el cargo de Gobernador depositaron en total esos partidos de minoría. Cuando uno o más partidos de minoría hubiese obtenido una representación en proporción igual o mayor a la proporción de votos alcanzada por su candidato a Gobernador, no participará en la elección adicional de candidatos hasta tanto se hubiese completado la representación que le correspondiese bajo estas disposiciones, a cada uno de los otros partidos de minoría. [[Image here]] Los Senadores y Representantes adicionales cuya elección se declare bajo esta sección serán considerados para todos los fines como Senadores o Representantes por Acumulación. La Asamblea Legislativa adoptará las medidas necesarias para reglamentar estas garantías, y dispondrá la forma de ad-judicar las fracciones que resultaren en la aplicación de las re-glas contenidas en esta sección, así como el número mínimo de votos que deberá depositar un partido de minoría a favor de su candidato a Gobernador para tener derecho a la representación que en la presente se provee. (Énfasis suplido).(7)  Del precitado texto de la Sección 7(a) del Artículo III de la Constitución de Puerto Rico, indudablemente surge una re-ferencia directa y expresa a “partido o partidos de minorías”. Sin embargo, resulta pertinente resaltar dos puntos al respecto. Primeramente, esa referencia expresa a “partido o partidos de minorías” se produce en el contexto único y exclusivo de la adición de escaños, es decir, en el contexto de quiénes pueden ser declarados como candidatos ganadores por virtud de esta cláusula, a pesar de no contar con el favor del electorado. En otros términos, la Sección 7(a) del Artículo III no hace referencia expresa a qué candi-datos pueden ser considerados para calcular los nueve esca-ños concernientes. Por lo tanto, la respuesta a la controver-sia que hoy atendemos no surge de una simple lectura del texto constitucional. Por otro lado, debemos abandonar la idea generalizada de que en la disposición de una controversia basada en el texto de la ley no se pueden considerar aspectos circundan-tes a la formulación de la ley misma. Esto, no como una afrenta a la sabiduría del Poder Legislativo ni como un cuestionamiento al texto expreso de la ley como excusa para acomodar visiones personales del juzgador, sino como un método de confirmación de que el texto de la ley es cónsono con lo que sus propulsores interesaban. De otra manera, fallaríamos en nuestro rol como máximos intér-pretes de la Constitución y de la ley al validar posiciones textualistas que en nada reflejan lo que realmente se legisló. Ese ejercicio de confirmación, sin embargo, nunca debe resultar en el sinsentido de invalidar lo que sí expre-samente consignó el legislador. El propósito debe ser siem-pre confirmar el texto, mas no denegarlo. Con ello en mente, vale cuestionarnos, ¿qué pretendie-ron los delegados de la Convención Constituyente al incluir en la Sección 7(a) del Artículo III de la Constitución, supra, la frase “partido o partidos de minoría”? Ciertamente, el texto de la Constitución no incluye una definición o decla-ración ulterior que nos permita establecer diáfanamente qué exactamente ambicionaron los delegados de la Con-vención Constituyente al redactar el artículo concerniente. Siendo así, es imprescindible que acudamos a los debates que se suscitaron durante su discusión en ánimo de responder adecuadamente esta interrogante. Discusión sobre la Sección 7(a) del Artículo III de la Cons-titución durante la Convención Constituyente La elaboración de la propuesta de lo que constituirían las disposiciones relacionadas al Poder Legislativo estuvie-ron en mano, inicialmente, de la Comisión de la Rama Le-gislativa (Comisión Legislativa). Durante la presentación del Informe Complementario de la Comisión de la Rama Legislativa el 28 de diciembre de 1951, que incluyó todo lo pertinente “a la composición de las cámaras, [y] la forma de representación”, el Delegado Presidente de la Comisión Legislativa, Luis A. Negrón López, expuso como punto in-troductorio lo siguiente: Vuestra Comisión ha estudiado detenidamente todos los puntos de vista contenidos en las proposiciones radicadas y expresadas individualmente por los delegados. En el examen de todos los tópicos que quedaron en este informe complemen-tario hemos estado conscientes de la cuidadosa consideración que merece el tema de la composición y organización del poder legislativo. Nos ha guiado el principio de que las más sabias disposiciones constitucionales no habrían de tener eficacia al-guna [si no] se garantizara la expresión de la voluntad del pueblo en el funcionamiento del poder legislativo. Entende-mos que este principio no puede sostenerse sin asegu-rarnos de que se provea para una representación ade-cuada y justa, tanto en cuanto a los factores de geografía y población como a los de la diversidad de criterios e ideologías que informan el pensamiento público. A tal fin, es básico para la salud democrática que las minorías tengan una representación que, aun bajo las circunstancias más desfavorables, les permita cumplir adecuadamente su función de fiscalizar y esti-mular a la mayoría en su obra de gobierno sin crear entorpecimientos que puedan resultar en detrimento de la democracia. En todo caso, el pueblo debe tener los medios para asegurarse de que todos sus representantes res-pondan siempre a la verdadera voluntad de los representados. (Énfasis suplido).(8)  Con esa introducción de trasfondo, y al momento de dis-cutir específicamente la propuesta de "garantías mínimas de representación”, el Presidente de la Comisión Legisla-tiva planteó lo siguiente: [E]s posible que una inadecuada distribución de los votos ob-tenidos por las minorías produzca el resultado indeseable de que su representación en las cámaras no guarde proporción con los votos que obtengan en las urnas. Previendo esta situa-ción la Comisión ha elaborado un plan de representación que garantiza una justa representación a los grupos mi-noritarios que no la obtengan en razón de los factores señalados. (Énfasis suplido).(9)  En tal punto, éste añadió que la Comisión Legislativa entendía que “la misión fiscalizadora de las minorías no [podía] cumplirse eficazmente si no [hubiera] la garantía de cierto mínimum de representación en proporción a los votos que las minorías obtengan, consideradas en conjunto”. (Énfasis suplido).(10) Cónsono con ello, enfatizó que la propuesta constitucional establecía “suficiente garan-tía para que los distintos criterios de opinión pública estén representados en la Asamblea Legislativa”, (Énfasis suplido).(11) Sin embargo, aclaró que en caso de que no se logre que, en efecto, los distintos criterios de opinión pública estén representados, la propia propuesta incluía un meca-nismo “para fortalecer la representación minoritaria”. (Énfasis suplido).(12) De hecho, el Presidente de la Comisión Legislativa que propuso el mecanismo que finalmente se in-cluyó en la redacción de la referida Sección 7 del Artículo III de la Constitución, consignó expresamente que “[e]sta fór-mula de garantía a las minorías [la produjo] y [recomendó] la Comisión como un medio para dar justa in-terpretación a la voluntad del pueblo y no como una con-cesión a [¿os] partidos políticos”. (Énfasis suplido).(13)  Como bien surge del debate suscitado durante la Con-vención Constituyente sobre las propuestas presentadas por la Comisión Legislativa, no todos los delegados estuvie-ron conformes con la redacción incluida en la hoy Sección 7 del Artículo III, ya que “resulta [ba] muy complicado” el me-canismo propuesto.(14) En defensa de su propuesta, el Pre-sidente de la Comisión Legislativa expresó lo siguiente: [...] Alrededor de la enmienda que se presenta ahora a la sección 4 [hoy sección 7] viene la discusión sobre los méritos que puede tener este plan de representación minoritaria que contiene la proposición de la rama legislativa. Hasta ahora lo que hemos oído, con la excepción de un po-quito de luz en las palabras del delegado señor Padrón Rivera, han sido los ataques más violentos de parte del delegado señor Gelpí, del delegado doctor Figueroa y del delegado señor Reyes Delgado contra este plan de representación minoritaria. [[Image here]] Cuando nosotros redactamos este plan y cuando comparece-mos ante la Convención Constituyente a defenderlo, no esta-mos pensando en que estamos afiliados a un partido po-lítico ni estamos pensando remotamente en la fuerza electoral que ese partido político puede tener. (Enfasis suplido).(15)  Más adelante, y en referencia a la situación que motivó el establecimiento del mecanismo contenido en la Sección 7, éste planteó lo siguiente: Ahora, yo admito y afirmo y esta proposición admite y afirma que este sistema [existente hasta el momento] tiene una falla. La falla más evidente fue la que se produjo en las elecciones de 1948 de la cual se ha hablado aquí para conde-nar un sistema que existió por treinta años antes de produ-cirse esa falla de 1948, sin que se hiciera esfuerzo alguno por cambiarlo hasta este momento. La falla que se produjo en 1948 fue que un partido obteniendo el 62 por ciento de los votos, obtuviera la casi totalidad de la representación parla-mentaria en la Cámara de Representantes donde los grupos de minoría solamente eligieron un representante y obtuviera la casi totalidad de la representación parlamentaria en el Se-nado, donde los grupos de minoría eligieron solamente dos senadores a pesar de tener todos en conjunto 38 por ciento de los votos depositados en las urnas. Para corregir esa deficiencia, para corregir esta falla grave de la cual no fueron responsables los electores cuando votaron en el año 1948 y de la cual no fueron responsables tampoco los candidatos triunfantes y derrotados en las elecciones de 1948, [por] esta proposición, tan cotejada con todos los epítetos que pudieron producirse en la argumentación por los oradores que la han combatido, se propone la siguiente solución. Si en el año 1948, tal como se produjeron los votos y se produjo la situación parlamentaria, el Senado de Puerto Rico hubiera estado compuesto de 27 senadores, ganando, como ganó, un partido siete distritos, sin duda alguna que [ese mismo partido] hubiera ganado con los mismos votos, y [hubieran sido] repartidos, como se repartieron, los ocho dis-tritos que se crean en este plan de distribución; y repartidos los votos en la misma forma en que se repartieron, y decididos los partidos a nominar los candidatos por acumulación, en la misma forma en que los nominaron, sin duda alguna que los votos de 1948 hubieran producido 27 representantes para la mayoría, 27 senadores para la mayoría, digo 25 senadores para la mayoría, y dos senadores para la minoría. El plan que nosotros proponemos, y que ha sido tan cruel-mente calificado esta noche, aumentaría esa representa-ción minoritaria de dos senadores, a nueve senadores. La hubiera aumentado automáticamente de dos senadores a nueve senadores bajo la situación de 1948. [...] [[Image here]] Bajo el plan que ha sido tan cruelmente calificado esta no-che, ese error de unas matemáticas de lo cual no fueron cul-pables ni los candidatos ni los electores de 1948 [se habría evitado], automáticamente hubiera sido [aumentada] la re-presentación minoritaria en la Cámara de Representantes, de un representante a 17 representantes. Ese es el plan que yo quiero declarar aquí, para decir más que Padrón Rivera, que supera el de Uruguay, que supera el de Illinois, que supera todas las tentativas de dar represen-tación a la minoría en el mundo entero; ese plan me llena a mí de perfecto orgullo, a pesar de los epítetos y los calificativos que ha merecido desde ese lado de la Convención. (Énfasis suplido).(16)  Posteriormente, y como resultado del debate reseñado, la redacción de la propuesta según presentada por la Comisión Legislativa fue modificada con el único fin de añadir dos disposiciones(17) Si bien ninguna de estas enmiendas alteró el lenguaje principal y pertinente a la controversia —entién-dase el primer párrafo del inciso (a) de la Sección 7 del Ar-tículo III — , la realidad es que su discusión arroja mayor claridad sobre el particular. De hecho, de la discusión que las referidas enmiendas generaron, surge con meridiana claridad que la preocupación principal de los propulsores del mecanismo de representación minoritaria no era los partidos políticos, sino un reconocimiento a “núcleos de opi-nión” que se ubicaran en contraposición a ese partido de mayoría que obtuvo más de dos terceras partes en alguna de las cámaras legislativas. Sobre este particular, el delegado Presidente de la Comisión Legislativa expresó clara y con-tundentemente lo siguiente: Y si en determinado distrito el electorado decide — después de discutirse ampliamente ante todas las personas que van a for-mular su opinión y su criterio, y que tienen derecho a partici-par y participan en la elección — que determinado candidato ... No importa si milita o no en un partido político, puede hasta ser un candidato independiente ... o puede ser ... ni siquiera ser ... un candidato de coalición — puede ser un candidato no-minado en más de un ticket sin ninguna relación entre los partidos políticos entre sí. Si los electores deciden que ese can-didato debe tener preferencia sobre los demás candidatos, me parece que es injusto, cuando tratamos de dar corporeidad y realidad a una fórmula de representación minoritaria, decir que aquello que fue la voluntad de esos electores específicos en un distrito, debe computarse en relación con los cálculos gene-rales que se hacen, para dar representación minoritaria, para dar lo que hemos llamado o lo que hemos dado en llamar re-presentación minoritaria a los partidos políticos de minoría. [[Image here]] Pero yo quiero decir, señor Presidente, que cuando se escri-bieron las palabras de esta proposición originalmente, no se tuvo una idea tan preeminente, tan importante, tan absoluta, tan esclarecida sobre los partidos políticos. Lo que se tenía era un gran respeto a los grupos de opinión, a los núcleos de opinión importantes, no pensando en pequeños grupos que pudieran equivocarse y dividirse por cosas accidentales y ad-jetivas, votando en contra de lo que debía ser la norma de su pensamiento y de su criterio, de lo que es el ejercicio útil de la democracia, que manda a los hombres no dividirse por trivia-lidades y que les ordena ceder en las cosas que puedan ser pequeñas, a cambio de lo que sea definitivo y fundamental; y pensando en esos grupos importantes de opinión ... digo, si no importaba tampoco que fueran pequeños, pero que fueran res-petables y sobre todo lo que tuvieran, que pudieran expresarse y que tuvieran corporeidad expresada en estas disposiciones constitucionales ... y para esos grupos se proveía representación. (Énfasis suplido).(18)  A la luz de toda esta discusión, ¿qué interpretación de la Sección 7 del Artículo III de la Constitución de Puerto Rico es más cónsona con su texto y con la intención inicial de los delegados de la Convención Constituyente? ¿Una interpre-tación que tome la redacción de este artículo como una ne-gativa a considerar a cualquier candidato electo que no per-tenezca a un "partido de minoría”, tan siquiera al momento de calcular a los nueve senadores a los que la Constitución hace referencia? ¿O una interpretación que cobije dentro de ese concepto de “partido de minoría” a todo candidato electo por voto popular que no forme parte del partido de mayoría que obtuvo más de dos terceras partes? Veamos. III En primer lugar, no hay duda de que únicamente los partidos políticos pueden beneficiarse del mecanismo de adición de escaños que establece la citada Sección 7(a) del Artículo III de la Constitución de Puerto Rico. No obstante, ese derecho de inclusión de candidatos no favorecidos en los comicios está expresamente atado a un porcentaje mí-nimo que debe obtener el candidato a Gobernador de ese partido de minoría, según disponga la Asamblea Legisla-tiva en nuestra legislación electoral. Así lo reconocimos, de hecho, en Fuster v. Busó, 102 DPR 327 (1974). En ese sentido, es importante notar que aquí estamos ante un escenario distinto al suscitado en Fuster u. Buso, supra. En el presente caso no evaluamos quiénes pueden solicitar ser incluidos por virtud de la garantía constitucio-nal de minoría, sino quiénes pueden ser contabilizados para efecto de los nueve escaños requeridos constitu-cionalmente cuando un partido obtiene más de dos terce-ras partes en alguna de las cámaras. De esta manera, la conclusión que alcanzamos en Fuster no nos ofrece una res-puesta definitiva mediante la cual podamos disponer del caso, ni mucho menos nos vincula como cuestión lógica, par-ticularmente si tomamos en cuenta que para la controversia del cálculo no existe una disposición expresa que ate al asunto a partidos de minorías en un sentido estricto y prác-tico, como sí ocurre con el punto de la adición de escaños. Es por ello que cobra tanta relevancia la discusión sus-citada entre los delegados de la Convención Constituyente, en especial las expresiones emitidas por el Presidente de la Comisión Legislativa y propulsor de la actual redacción de la Sección 7 del Artículo III de la Constitución. Nótese que, como diáfanamente expresa el delegado Presidente de esta Comisión, el texto que finalmente se aprobó como Sección 7 se propuso como una medida dirigida a garantizar una justa representación de los "grupos minoritarios” y "distin-tos criterios de opinión pública”.(19) Esto porque la preocu-pación que finalmente motivó la adopción del mecanismo de garantía de representación minoritaria fue la necesidad de asegurar la inclusión de un grupo distinto a los miem-bros del partido mayoritario que obtuvo más de dos terce-ras partes, de manera que se promoviera una adecuada función fiscalizadora.(20) Se estableció, así, un mecanismo que garantizaba un número de representación minoritaria que le hiciera frente a ese partido —llámese PPD, PNP, PIP o cualquier otro— que obtuviera una súper mayoría en alguna de las cámaras legislativas. Si bien durante el debate de la Sección 7 en la Conven-ción Constituyente se hicieron algunas referencias directas a “partidos políticos”, la realidad es que éstas no son más que un reflejo del contexto histórico en que se produjo la discusión, mas no representan, bajo ninguna circunstan-cia, un deseo de los delegados de excluir de esa categoría de “minoría” a todo candidato electo a una cámara legislativa que no pertenezca a un partido político. Es por ello que coincido con la apreciación de la Presidenta de la CEE al expresar que “[e]l debate de la Constituyente demuestra que aim cuando el texto constitucional se redactó sobre la premisa de un escenario de partidos políticos como prota-gonistas, la preocupación esencial no se circunscribía a los partidos como figuras institucionales, sino a la necesidad de garantizar espacios para las voces minoritarias”. (Énfasis suplido).(21)  Así las cosas, entiendo que es correcta la conclusión a la que llegó la Presidenta de la CEE de contabilizar al sena-dor Vargas Vidot y al senador Dalmau Ramírez como parte de la minoría que constituirá el Senado de Puerto Rico du-rante los próximos cuatro años y, como consecuencia, certi-ficar únicamente tres candidatos adicionales miembros del PPD. Una interpretación contraria a ello equivaldría a una denegatoria del claro propósito de nuestros delegados en la Convención Constituyente de promover un mecanismo que garantizara la elección de, al menos, nueve candidatos que no pertenecieran al partido de mayoría. Como mencionara, el interés siempre fue contar con voces que representaran grupos de opinión distinta. Por lo tanto, cónsono con ese interés muy particular de nuestros delegados, no hay duda de que procede incluir a un candidato independiente electo y a un senador electo cuyo partido no quedó inscrito en el proceso electoral como parte del cálculo de nueve miem-bros de minoría que establece nuestra Constitución. Ambos senadores, Vargas Vidot y Dalmau Ramírez, representan, junto a los otros siete senadores de minoría certificados por la CEE, ese núcleo de opinión distinta que, precisamente, surge como interés primordial que motivó la redacción y eventual adopción de la Sección 7(a) del Artículo III de nues-tra Constitución. Soy consciente que esta conclusión podría generar la in-terrogante de que si la preocupación de los delegados en la Convención Constituyente al redactar la Sección 7 del Ar-tículo III de la Constitución era proveer una garantía para la justa representación de los partidos de minoría, ¿por qué esa misma preocupación no aplica para efectos de la adición de escaños? Es decir, ¿por qué un candidato independiente que no resulte electo mediante el voto directo del electorado no podría ser añadido como miembro electo en virtud de la garantía de minorías que establece la Constitución? ¿Por qué interpretar que la frase “partido o partidos de minoría” nos dicta que los candidatos independientes no pueden ac-ceder al mecanismo de adición de escaños, pero sí pueden ser considerados para efectos del cálculo? Con relación a esto, establecemos varios puntos sobre estas interrogantes. Primero, debo enfatizar en la diferencia elemental de que no es lo mismo evaluar si un candidato independiente que no contó con el favor del electorado deba ser decla-rado electo por virtud de la garantía establecida en la Sec-ción 7 del Artículo III versus evaluar si un candidato inde-pendiente electo por voto popular puede ser considerado como parte la minoría electa en un cuerpo legislativo. Segundo, el hecho de que un candidato independiente no electo no pueda acceder al mecanismo constitucional de re-presentación de minoría no se da como resultado exclusivo de que el texto de la Constitución incluya la frase “partido o partidos de minoría”, sino como resultado de que la adi-ción de escaños está directamente vinculada a los partidos políticos como institución, en la medida que su aplicabili-dad está condicionada expresamente a un porcentaje mí-nimo en la candidatura a la gobernación. (22)  Por último, más allá de lo incorrecto del razonamiento de los demandantes, resulta sumamente significativo que su adopción presupone la erradicación del hecho base que constitucionalmente da paso a la inclusión de escaños adicionales en alguna de nuestras cámaras. Esto porque si, en efecto, validamos la exclusión de los senadores electos Vargas Vidot y Dalmau Ramírez para el cálculo correspon-diente y, como consecuencia, ordenamos la inclusión de dos Senadores adicionales miembros del PPD, significaría que el Senado estaría compuesto de treinta y dos senadores: veintiún senadores del PNP, nueve senadores del PPD, un senador del PIP y un senador independiente. Esa distri-bución de escaños desvirtuaría sin más la voluntad de los electores, quienes optaron por apoyar directa-mente a más de dos terceras partes de los miembros de un partido político. Ciertamente, no podría validar tal ultraje a los principios democráticos sobre los cuales, precisamente, se sustenta nuestra Constitución. IV Por todo lo anterior, estoy conforme con la Sentencia que hoy dicta este Tribunal porque entiendo que la Reso-lución emitida por la Presidenta de la CEE es correcta en derecho. Opinión de conformidad emitida por el Juez Asociado Se-ñor Estrella Martínez. De nada sirve que a los ciudadanos se les garantice su derecho al voto si luego aquellos que fueron deposita-rios de la confianza de los electores son excluidos en momentos crucia-les del proceso legislativo.(1)  Estoy conforme con el dictamen emitido por la Comisión Estatal de Elecciones pero, por tratarse de una controversia sin precedentes en nuestro ordenamiento jurídico, procedo a exponer y fundamentar mi criterio. El planteamiento central radica en cuántos escaños deben añadirse, al amparo de la disposición constitucional que ofrece la posibilidad de in-corporar escaños por adición, para reconfigurar la composi-ción legislativa seleccionada por los electores. En esencia, se cuestiona quiénes deben ser considerados como represen-tantes de los diversos sectores opuestos al de la mayoría legislativa. Como contestación a esa interrogante, se argumenta que las minorías solo pueden estar representadas por can-didatos adscritos a un partido político. De esta forma, se desecha la posibilidad de que grupos de opinión estén re-presentados por candidatos independientes electos por voto directo. Además, también se pretende excluir como representante de la minoría a un candidato afiliado a un partido político que logró ser electo, pero su partido no lo-gró mantenerse inscrito. Por lo tanto, se solicita que estos escaños electos, los cuales no responden a los ideales del grupo mayoritario, se excluyan del cómputo para fines de la aplicación de la cláusula constitucional de escaños por adición. I Los hechos que dan lugar a la controversia son sencillos. En las elecciones pasadas, el Partido Nuevo Progresista ob-tuvo veintiuno de los veintisiete escaños que componen el Senado de Puerto Rico (Senado). El Partido Popular Demo-crático obtuvo cuatro escaños, el Partido Independentista Puertorriqueño uno y el otro escaño correspondió a un can-didato independiente electo, el Dr. José Vargas Vidot (doctor Vargas Vidot). En cuanto a los votos para el cargo de Gober-nador, el Partido Nuevo Progresista alcanzó el 41.80% de la totalidad de éstos. Ante los resultados de las elecciones, y por haber ocupado el Partido Nuevo Progresista más de dos terceras partes de los miembros del Senado,(2) se activa el inciso (a) de la See. 7 del Art. Ill de la Constitución de Puerto Rico, LPRA, Tomo 1, y la disposición habilitadora contenida en la Ley Electoral del Estado Libre Asociado de Puerto Rico, Ley Núm. 78-2011 (16 LPRA see. 4001 et seq.). En consecuencia, no existe controversia de que procede añadir a tres senadores por acumulación adscritos al Partido Popular Democrático, a saber, José Nadal Power, Miguel A. Pereira Castillo y Cirilo Tirado Rivera. Sobre estos particulares no existe controver-sia alguna. El debate que se suscita es en torno a si deben incorpo-rarse escaños adicionales a esos tres. Es decir, si el candi-dato independiente, doctor Vargas Vidot, y el candidato del Partido Independentista Puertorriqueño, Ledo. Juan Dal-mau Ramírez (licenciado Dalmau Ramírez) deben ex-cluirse del cómputo de hasta nueve senadores adicionales que requiere la See. 7 del Art. Ill de la Constitución de Puerto Rico, supra, para la representación minoritaria. (3) El argumento central consiste en que la representación mi-noritaria opera y se limita en virtud de los "partidos políticos”. En oposición a esa visión, el Partido Nuevo Pro-gresista afirma que al Partido Popular Democrático le co-rresponden los tres escaños adicionales que no son objeto de controversia. Ello pues, sostiene que el doctor Vargas Vidot y el licenciado Dalmau Ramírez completarían los nueve legisladores de minoría. Trabada así la polémica, la Comisión Estatal de Eleccio-nes (CEE) dilucidó los argumentos planteados. A estos fines, dictaminó que “el debate de la Constituyente demues-tra que aun cuando el texto constitucional se redactó sobre la premisa de un escenario de partidos políticos como pro-tagonistas, la preocupación esencial no se circunscribía a los partidos como figuras institucionales, sino a la necesi-dad de garantizar espacios para las voces minoritarias”. Véase Resolución de la CEE de 30 de noviembre de 2016 en el CEE-RS-16-090. A su vez, resaltó que “al momento de reconocer si existe o no una minoría para efectos de eva-luar si deben existir o no escaños adicionales, las expresio-nes del debate constituyente requieren concluir que la me-jor interpretación, la más cónsona con el esquema adoptado, es la que reconoce que esa minoría de nueve (9) senadores puede incluir un candidato electo por el pueblo que representa un núcleo de opinión distinto al de la mayo-ría, aunque no milite en un partido político de minoría”. (Enfasis suplido). Id., pág. 18. Con relación a los candida-tos electos de partidos no inscritos, la CEE adjudicó que éstos se colocan en la representación de núcleos de opinión que no pertenecen al partido de mayoría. Inconformes, los peticionarios impugnaron la determi-nación de la CEE. Así las cosas, este Tribunal certificó el asunto y procede a pautar el Derecho aplicable. II Uno de los logros más importantes de nuestra Constitu-ción es el reconocimiento de participación democrática de todos los sectores, y las salvaguardas para que los grupos minoritarios gocen de representación en los cuerpos legislativos. 3 Diario de Sesiones de la Convención Consti-tuyente de Puerto Rico 2029 (1961). Ello es el resultado de la ardua tarea de la Convención Constituyente para incor-porar unas disposiciones que permitieran la representa-ción de la oposición política. Pues, “el principio democrático de gobierno exige que el poder legislativo sea ejercido por un cuerpo de representantes de todo el pueblo”. (Enfasis suplido). Escuela de Administración Pública, La nueva Constitución de Puerto Rico, Río Piedras, Ed. UPR, 1954, pág. 253. La preocupación de que las minorías contaran con repre-sentación legislativa fue en respuesta a la búsqueda para atajar la realidad histórica del dominio electoral logrado por el Partido Popular Democrático en la época de 1944 y 1948. Véase Fuster v. Busó, 102 DPR 327, 330 (1974). Tal hecho, planteó la necesidad de incorporar unas garantías constitu-cionales con el fin de velar que las minorías, representadas en aquel entonces por distintos partidos políticos, tuvieran su espacio en los cuerpos legislativos. De esta forma, du-rante el proceso de la Convención Constituyente permeó un espíritu que buscaba asegurar el que "se garantizara la ex-presión de la voluntad del pueblo en el funcionamiento del poder legislativo”, pues no había cuestionamiento en que "es básico para la salud democrática que las minorías tengan una representación que, aun bajo las circunstancias más desfavorables, les permita cumplir adecuadamente con su función de fiscalizar y estimular a la mayoría en su obra de gobierno sin crear entorpecimientos que puedan resultar en detrimento de la democracia”. (Énfasis suplido). Informe Complementario de la Comisión de la Rama Legislativa, Diario de Sesiones, supra, T. 4, pág. 2590. Véase, además, opinión concurrente emitida por la Juez Asociada Señora Naveira de Rodón en P.P.D. v. Peña Clos I, 140 DPR 779, 799 (1996). En fin, las minorías tienen la obligación de fis-calizar sin obstaculizar el funcionamiento legislativo. Silva v. Hernández Agosto, 118 DPR 45, 70 (1986). En aras de lograr ese propósito, y entre las medidas aprobadas, se aumentó el número de distritos senatoriales y los escaños por acumulación como método para proveer una mayor participación minoritaria. J. Trías Monge, Historia constitucional de Puerto Rico, Río Piedras, Ed. UPR, 1982, T. III, pág. 143. Como si ello no fuera suficiente, se descartó el principio de representación proporcional, pero se vislumbró que la fuerza fiscalizadora estuviera a cargo de las minorías como grupos no vinculados con la mayoría parlamentaria(4) En este proceder, la Escuela de Adminis-tración Pública explicó que ese sistema proporcional no re-flejaba la corriente moderna que vislumbraba al represen-tante político como del Pueblo, quien está obligado a representar a la totalidad del Pueblo, y solo responde a su conciencia. Escuela de Adminsitración Pública, op. cit., pág. 260. Expuso que, por el contrario, el sistema de repre-sentación proporcional aumenta las facultades y autorida-des de los partidos políticos, lo que en esencia era “suma-mente peligroso para la vida misma de la democracia”. íd. Los debates de la Convención Constituyente reflejan una preocupación de que el Poder Legislativo no se concen-trara en una mayoría. A estos fines, seconcebía que la Rama Legislativa debía reflejar la “opinión pública de to-dos” con una adecuada fiscalización del producto de una sociedad en conjunto. Diario de Sesiones, supra, T. 2, pág. 1282. Por ello, la idea de salvaguardar la representación minoritaria pretendía el “reconocimiento de núcleos de opi-nión” con el fin de que las “mayorías legislativas tengan el acicate y el estímulo de una minoría que vigila y colabora en el proceso democrático”. (Énfasis suplido). íd., pág. 1304. En el proceso de discusión de las alternativas para re-conocer la representación minoritaria se descartaron va-rias propuestas hasta alcanzar un consenso formulado por el delegado Luis Negrón López. Éste propuso un novedoso método basado en un número representativo a las mino-rías que nunca excede de una tercera parte de los miem-bros de las cámaras. En ese contexto, el delegado Negrón López expresó que la representación minoritaria promul-gada era para “guardar el más alto reconocimiento al deseo de los electores cuando votan, cualquiera que sea el partido o de la forma en que ellos expresen su deseo y su voluntad”. (Énfasis suplido). Diario de Sesiones, supra, T. 2, pág. 1302. La idea de la representación minoritaria era restar-les importancia a los partidos políticos y conferir preemi-nencia a “los grupos de opinión”. Diario de Sesiones, supra, T. 3, pág. 2028. Se pretendía fortalecer el carácter repre-sentativo para asegurar la participación política a las mi-norías en la Asamblea Legislativa. Silva v. Hernández Agosto, supra, pág. 70. Igualmente, la Convención Constituyente concibió la creación de una Ley Suprema que superara la realidad de aquel momento histórico con el fin de que nuestra Consti-tución sea “buena, ahora y después; a lo largo de todas las elecciones que haya, y cualquiera que sea la distribución de votos”. Diario de Sesiones, supra, T. 2, pág. 1304. In-cluso, los constituyentes vaticinaron la evolución del signi-ficado de la norma, en reconocimiento de que nuestro orde-namiento político estaría afecto a transformaciones políticas y al cambio de su electorado. Transformaciones y cambios que nos llevan a la realidad de una elección general en la que un candidato independiente al Senado obtuvo más del triple de la cantidad de votos que acumularon con-juntamente los partidos políticos minoritarios, Partido In-dependentista Puertorriqueño y Partido del Pueblo Traba-jador, para la gobernación. Ante ello, no podemos obviar que al determinarse la fór-mula incorporada en la See. 7 del Art. Ill de la Constitu-ción de Puerto Rico, supra, para salvaguardar a las mino-rías una garantía parlamentaria, las expresiones del delegado Negrón López resuenan como presagio de la con-troversia que hoy atiende este Tribunal, a saber: Partidos ha habido en el pasado que han tenido fuerza, que han hecho su obra, y que han desaparecido. Partidos habrá en el futuro también. Desaparecerán los partidos, su fuerza nu-mérica, el prestigio con el que cuentan ante el electorado; pero esta fórmula [...] este plan subsistirá a través de los años, cualquiera que sea la evolución política de este pueblo. Diario de Sesiones, supra, T. 2, pág. 1304. Es decir, los propios constituyentes reconocieron que el concepto “partido político” no estaba escrito en piedra ni podía limitarse a las experiencias y los análisis que ellos pudieran realizar en esa época, sino que la norma serviría de guía y subsistiría, pero interpretada a la luz de las transformaciones electorales que precisamente hoy experimentamos. Ante ese cuadro, el mecanismo propuesto por el delegado Negrón López consistía en atender aquellas circunstancias en las que un partido o una sola candida-tura obtuviera más de dos terceras partes de los miembros de una cámara; es decir, cuando el poder se concentraba en una mayoría unida por los mismos ideales. Para atender esa situación, se acordó un incremento automático de la composición de los miembros de la Cámara, con el propó-sito de garantizar una representación adicional a quienes no compartían esos ideales. De esta forma, se fijó una fór-mula que consideraba la representación proporcional para la adición de escaños en forma limitada. Escuela de Admi-nistración Pública, op. cit, págs. 264-265, La fórmula fue ampliamente discutida y se consideró que los miembros adicionales serían representantes por acumulación y que la adición de escaños debía guardar re-lación y proporción con el número de votos emitidos para el cargo de Gobernador representado por esas minorías. De esta manera, se estableció una distribución de escaños adi-cionales en proporción a los votos que obtuviera esa mino-ría para el puesto de Gobernador. Además, se acordó que la Asamblea Legislativa establecería el porcentaje requerido para cualificar en la distribución de escaños adicionales.(5) De no obtener ese porcentaje, el partido político no tendría derecho al escaño adicional. Diario de Sesiones, supra, T. 3, págs. 2025-2026. El objetivo de limitar la distribución adicional de esca-ños representativos de la minoría bajo estas premisas con-sistía en erradicar la infinidad de pequeños partidos polí-ticos, eliminándolos de no contar con suficientes votos para acreditarse el derecho a representación adicional. Diario de Sesiones, supra, T. 3, págs. 2024-2029. Véase, además, Fuster v. Busó, supra, pág. 333. Tal ideal evitaba la posibi-lidad de que hubiese un reclamo individual para tener re-presentación directa en los procesos políticos. Véase J. González Rodríguez, La participación de las minorías polí-ticas en la Asamblea Legislativa, 85 Rev. Jur. UPR 1195, 1196 (2016). A su vez, esta proporcionalidad limitada ava-laba que aquellos sectores minoritarios que, aunque no al-canzaron elegir escaños representativos en los procesos le-gislativos, tenían el apoyo suficiente de un grupo de electores pudieran ostentar representación legislativa. Esa fuerza electoral se medía a través de los votos obtenidos para el cargo de Gobernador. Así las cosas, el número de escaños adicionales que han de concederse fue limitado a nueve en el Senado y dieci-siete en la Cámara de Representantes, lo que refleja que, en estos casos, la minoría nunca alcanzaría un exceso de una tercera parte de los miembros originales para cada cámara. Véase O.E. Resumil de Sanfilippo y R. Faría Gon-zález, La garantía constitucional a la representación de mi-norías en la Asamblea Legislativa: naturaleza, alcance y extensión, 65 Rev. Jur. UPR 329, 338 (1996). Como bien se reconoce en la Resolución recurrida, el delegado constitu-yente Reyes Delgado expresó: “Nosotros no queremos que un partido que ha obtenido las dos terceras partes del voto total, venga a formar la Asamblea Legislativa con menos votos de los que en realidad el voto electoral le produjo para venir al hemiciclo de la Cámara y del Senado en su día”. Diario de Sesiones, supra, T. 2, pág. 1282.(6)  De esta forma se respeta el sentir democrático del ideal político reconocido a una mayoría por el electorado, a la vez que se evita la concentración del poderío de un sector sobre otros sectores de opinión pública. Asimismo, se avaló que cuando hubiera más de una minoría con derecho a escaños adicionales, no participaría aquella que hubiera comple-tado su representación hasta tanto cada minoría esté debi-damente representada. Con ese trasfondo, se incorporó la See. 7 del Art. Ill de la Constitución de Puerto Rico, supra, que establece el me-canismo para el cómputo de los escaños que deben aña-dirse a los cuerpos legislativos, en caso que sea necesario. En lo pertinente, la aludida sección establece que: Cuando en una elección general resultaren electos más de dos terceras partes de los miembros de cualquiera de las cá-maras por un solo partido o bajo una sola candidatura, según ambos términos se definan por ley, se aumentará el número de sus miembros en los siguientes casos: (a) Si el partido o candidatura que eligió más de dos terceras partes de los miembros de cualquiera o ambas cámaras hu-biese obtenido menos de dos terceras partes del total de los votos emitidos para el cargo de Gobernador, se aumentará el número de miembros del Senado o de la Cámara de Represen-tantes o de ambos cuerpos, según fuere el caso, declarándose electos candidatos del partido o partidos de minoría en nú-mero suficiente hasta que la totalidad de los miembros del partido o partidos de minoría alcance el número de nueve en el Senado y de diecisiete en la Cámara de Representantes. Cuando hubiere más de un partido de minoría, la elección adi-cional de candidatos se hará en la proporción que guarde el número de votos emitidos para el cargo de Gobernador por cada uno de dichos partidos con el voto que para el cargo de Gobernador depositaron en total esos partidos de minoría. Cuando uno o más partidos de minoría hubiese obtenido una representación en proporción igual o mayor a la propor-ción de votos alcanzada por su candidato a Gobernador, no participará en la elección adicional de candidatos hasta tanto se hubiese completado la representación que le correspondiese bajo estas disposiciones, a cada uno de los otros partidos de minoría. Const. ELA, supra, ed. 2016, págs. 398-399. El citado texto aplica a situaciones como la de autos, cuando un partido elige más de dos terceras partes de los miembros de cualquiera o ambas cámaras, pero obtuvo me-nos de dos terceras partes del total de votos para el cargo de Gobernador, se añaden escaños hasta que se alcance el número de nueve en el Senado y diecisiete en la Cámara de Representantes. Los miembros adicionales que procedan debido a la aplicación de esta sección serán considerados para todos fines como si hubieran sido Senadores o Repre-sentantes electos por acumulación. Al incorporar la refe-rida sección, se expresó que ésta es un “medio de dar justa interpretación a la voluntad del pueblo y no como una con-cesión a los partidos políticos”. Diario de Sesiones, supra, T. 4, pág. 2596. Ante el claro mandato constitucional, la Ley Electoral habilita esa cláusula al incorporar el Art. 10.015 (16 LPRA see. 4205). Éste establece que: Después que la Comisión haya realizado el escrutinio general determinará los candidatos que resultaron electos para los once (11) cargos a senadores por acumulación, los once (11) a representantes por acumulación, los dos (2) senadores por cada distrito senatorial y el representante por cada distrito representativo. Además, la Comisión procederá a determinar la cantidad y los nombres de los candidatos adicionales de los partidos de minoría que deban declararse electos, si alguno, conforme a las disposiciones de la Sec[.] 7 del Art[.j III de la Constitución de Puerto Rico. La Comisión declarará electos y expedirá el correspondiente certificado de elección a cada uno de dichos candidatos de los partidos de minoría. (1) A los fines de implantar el inciso (a) de la Sec[.j 7 del Art[.] III de la Constitución de Puerto Rico, cuando un partido que no obtuvo dos terceras partes de los votos para el cargo de Gobernador haya elegido sobre dos terceras partes de los miembros de una o ambas cámaras, se hará la determinación de los senadores o representantes adicionales que corresponda a cada uno de dichos partidos de minoría en la siguiente forma: (a) Se divide la cantidad de votos emitidos para el cargo de Gobernador de cada partido de minoría entre la cantidad total de votos depositados para el cargo de Gobernador de to-dos los partidos de minoría; (b) se multiplica el resultado de la anterior división por nueve (9) en el caso de los senadores y por diecisiete (17) en el caso de los representantes, y (c) se resta del resultado de la multiplicación que ante-cede, la cantidad total de senadores o representantes que hu-biera elegido cada partido de minoría por voto directo. El resultado de esta última operación matemática será la cantidad de senadores o representantes adicionales que se ad-judicará a cada partido de minoría hasta completarse la can-tidad que le corresponda, de manera que el total de miembros de partidos de minoría en los casos que aplica el inciso (a) de la See. 7 del Art. Ill de la Constitución de Puerto Rico sea nueve (9) en el Senado o diecisiete (17) en la Cámara de Re-presentantes de Puerto Rico. [...] Los senadores de todos los partidos de minoría nunca serán más de nueve (9) ni los representantes más de diecisiete (17). [...] Ningún partido de minoría tendrá derecho a candidatos adi-cionales ni a los beneficios que provee la Sect.] 7 del Art[.] III de la Constitución de Puerto Rico, a no ser que en la elección general obtenga a favor de su candidato a gobernador, una cantidad de votos equivalentes a un tres (3) por ciento o más del total de votos depositados en dicha elección general a favor de todos los candidatos a gobernador. De esta forma, la Ley Electoral implanta el mandato concebido en la See. 7 del Art. Ill de la Constitución de Puerto Rico, supra. III La See. 7 del Art. Ill de la Constitución de Puerto Rico, supra, ha sido objeto de varias disputas. Entre ellas, en Fuster v. Busó, supra, se dilucidó si un partido político que no logró el porciento necesario para la adjudicación de es-caños adicionales, tenía derecho a que su candidato para la legislatura fuera certificado como representante por acu-mulación por éste haber obtenido un número mayor de vo-tos que los otros representantes de la minoría certificados.(7) En ese entonces, este Tribunal entendió que solo cualificaban los partidos políticos que obtuvieron el porciento determinado por la Asamblea Legislativa para el escaño adicional al amparo de la disposición de represen-tación de minorías. Posteriormente, en P.P.D. v. Peña Clos I, supra, surgió una situación interesante cuando un senador que ocupó el cargo como resultado de la aplicación de escaños adiciona-les por representación de minorías se desafilió del partido minoritario y luego se unió al partido de mayoría. Ello planteó la interrogante de si éste era acreedor del puesto y debía adicionarse un escaño para completar la representa-ción minoritaria, en vista de que se creó un desbalance con la afiliación del incumbente al partido mayoritario. Este Tribunal emitió una Sentencia en la que permitió al sena-dor Sergio Peña Clos permanecer en el Senado y ordenó la certificación de un candidato adicional del partido minori-tario, por el cual fue electo, para completar la representa-ción de la minoría. (8)  Además, resulta pertinente destacar que la solicitud del Partido Popular Democrático para que se le concediera un escaño adicional tuvo lugar cuando el senador Sergio Peña Clos se identificó con el Partido Nuevo Progresista. De los hechos del caso, resalta que el senador Peña Clos notificó su decisión de abandonar el caucus el 12 de octubre de 1993. Desde ese momento y hasta 1995 fungió y se identi-ficó como senador independiente, desafiliado de todo par-tido político. Durante ese periodo no se impugnó tal proce-der hasta que, en 1995, el Partido Popular Democrático procedió a hacerlo. Es decir, en aquel momento, la parte peticionaria consideró a un senador independiente como parte de la fórmula de balance opositor que considera la cláusula constitucional que nos ocupa. Luego consideramos el caso Suárez Cáceres v. Com. Estatal Elecciones, 176 DPR 31 (2009), para definir los con-tornos de la citada See. 7 del Art. Ill de la Constitución de Puerto Rico, a los efectos de si se consideraban como “votos depositados”, los de aquellos electores que depositaron su papeleta en blanco para determinar si se aplicó correcta-mente la fórmula para establecer los escaños correspon-dientes a la representación minoritaria. De cara a las trasformaciones electorales vigentes, nos toca pronunciamos con relación a si, para fines del cóm-puto, deben considerarse como representantes de minorías los candidatos independientes electos y aquellos que fue-ron electos directamente por los electores bajo la insignia de un partido político que no quedó inscrito. No obstante, parecería que la postura que pretenden sustentar algunos es que la minoría está limitada a la afiliación y represen-tación de los partidos políticos, en virtud del texto aislado de la norma constitucional o mediante la preservación del cuadro histórico en que originalmente ésta se aprobó. Tal interpretación se aleja de la evolución necesaria de la norma, indispensable para reconocer las transformaciones sociales y electorales de nuestro ordenamiento político y mantener el balance de los intereses protegidos por la Constitución de Puerto Rico. Ante una situación similar con relación a los miembros de la Legislatura Municipal, este Tribunal avaló en Guadalupe v. C.E.E., 165 DPR 106 (2005), el que un candidato independiente pueda ser considerado como parte del blo-que opositor. En ese caso, se cuestionaba si procedía certi-ficar a un candidato independiente para ser legislador municipal, mediante el mecanismo de representación de minorías, a pesar de que éste no pertenecía a un “partido político”.(9) En otras palabras, si un candidato indepen-diente que no representa a un partido político puede ser considerado como un representante de una minoría parlamentaria. La determinación del foro apelativo inter-medio revocó la designación del candidato independiente certificada por la Comisión Estatal de Elecciones ampa-rado en que los escaños de minorías en las legislaturas municipales pertenecen a los “partidos políticos” que ha-yan comparecido a las elecciones y no a los candidatos independientes. Id., pág. 112.(10)  El razonamiento del foro intermedio no fue avalado por este Tribunal. Por el contrario, al apoyar la certificación del candidato independiente como uno de representación minoritaria, este Tribunal expresó que una interpretación a los fines de excluir la posibilidad de que un candidato independiente sea acreedor de considerarse como un repre-sentante de la minoría constituye una interpretación literal con “serios problemas jurídicos”, pues “subordina el mandato electoral a formalismos legales que desvirtúa el valor del voto directo” e “implicaría condicionar el valor de ese voto a que el candidato que lo recibe haya comparecido al proceso electoral como parte de un partido político”. (En-fasis suplido). Guadalupe v. C.E.E., supra, págs. 116. Ta-jantemente, este Tribunal denunció que proceder de otra forma “desmerece el esquema electoral” que propicia, frente a las alternativas partidistas tradicionales, optar por los candidatos independiente se incluso por personas no incluidas en una papeleta mediante nominación directa, lo cual constituye un atentado “contra el principio básico de igualdad electoral, pues excluye a las candidaturas in-dependientes de la posibilidad de obtener un puesto elec-tivo mediante uno de los mecanismos de elección conside-rados por ley”. íd. Al resolver Guadalupe v. C.E.E., supra, pág. 118, este Tribunal concluyó, sin ambages, que “el mecanismo electoral para garantizar la representatividad de las minorías no está limitado a los partidos políticos”. (Enfasis suplido). Más aún, interpretó que la expresión “partido político” del estatuto “incluye a cualquier agrupación de individuos o a candidatos independientes que hayan comparecido válida-mente a una elección”. (Énfasis suplido). íd., págs. 118-119. En fin, “privar a los candidatos independientes de la opor-tunidad de considerarse como minoría para fines de repre-sentación [...] vulneraron los derechos y las prerrogativas que, conforme, [...] la Ley Electoral de Puerto Rico, supra, le asisten al elector, máxime cuando esos candidatos inde-pendientes son certificados como candidatos”. (Énfasis suplido). íd., págs. 119-120. Como vemos, se trata de que tanto nuestra Constitución como la Ley Electoral, reconocen las garantías al proceso democrático al establecer que la expresión electoral se orga-niza a través de los distintos partidos políticos, pero siempre está sujeta a los derechos de los electores reconocidos en nuestro andamiaje electoral. Por ello, se reconoce la expre-sión con independencia de afiliación partidista para la pro-tección de todos los ciudadanos que así lo desean. 16 LPRA sees. 4003 y 4061. No podemos olvidar que la razón para establecer ese mecanismo de representación minoritaria se fundó en la necesidad de voces disidentes, representantes de fuerzas opuestas a la de la mayoría, cuyo propósito es lograr el balance necesario para una fiscalización efectiva del poder. Véase González, supra, pág. 1206. IV Con este marco, surge diáfanamente que la See. 7 del Art. Ill de la Constitución de Puerto Rico implemento un mecanismo para evitar que no se concentrara el Poder Le-gislativo en un grupo mayoritario. Así, pues, se vislumbró una garantía representativa de sectores opuestos a la ma-yoría, denominados grupos minoritarios, cuyo fin era la fis-calización de la mayoría. Claro está, como la intención de la Convención Constituyente era proteger la expresión de la voluntad del Pueblo, se aseguró de que el partido selec-cionado por el voto directo no perdiera su primacía. Por ello, al aplicar la fórmula en los cuerpos legislativos, los escaños añadidos para la representación minoritaria nunca excederían de la tercera parte del número original.(11) Véase Trías Monge, op. cit., pág. 145. Ciertamente, el reclamo de los peticionarios conllevaría diluir el poder político de la mayoría legislativa, en contra-vención con la norma constitucional y al mandato de los electores. Además, tampoco debemos descartar las conse-cuencias que tendría aplicar aisladamente el texto de la Constitución o limitarlo a la visión tradicional que regía en esa época de gobernanza exclusiva, por parte de los parti-dos políticos, en lo referente al rol que tienen las minorías legislativas y las implicaciones que tendría la exclusión en el cómputo de los senadores entrantes licenciado Dalmau Ramírez y el doctor Vargas Vidot, en el ejercicio de su po-der legislativo otorgado directamente por el electorado. A la luz de los fundamentos expuestos, también es necesario reconocer que la exclusión de los senadores entrantes li-cenciado Dalmau Ramírez y el doctor Vargas Vidot sí les afecta en el ejercicio de sus funciones. Si bien es cierto que ellos tienen sus escaños asegurados, una de las etapas cru-ciales del proceso legislativo estriba precisamente en la asignación de recursos y distribución de funciones. El cóm-puto de la cláusula de adición es un elemento clave en la reconfiguración de la nueva composición legislativa y tiene un efecto directo en los factores de recursos asignados y distribución de funciones. Es decir, la exclusión en el cóm-puto de los senadores entrantes licenciado Dalmau Ramí-rez y el doctor Vargas Vidot conllevaría ignorar las trasfor-maciones electorales presentes, con la consecuencia de aumentar inconstitucionalmente la composición legislativa del Partido Popular Democrático, en detrimento no sola-mente de la composición de más de dos terceras partes de la mayoría legislativa, ya que también tendría el efecto concreto y directo de diluir innecesariamente el poder po-lítico que el electorado le confirió directamente a los nú-cleos de opinión opositores. La concepción de los escaños adicionales se origina en la intención de preservar una sana gestión de gobierno demo-crático proveyendo para la representación de sectores que promulgan ideas contrarias a las del partido que obtuvo la mayoría legislativa. Véase Resumil, supra, pág. 337. El ob-jetivo primordial es la representación de los distintos nú-cleos de opinión. No se trataba de si éstos son representa-dos por partidos políticos o no, sino de que exista un grupo contrario al del poder mayoritario con la encomienda de fiscalizar y evitar la concentración de poder en una ideolo-gía política. íd. Atar la representación minoritaria, para fines de quié-nes se consideran como representantes de las minorías, a que solo se consideran aquellos candidatos afiliados a “par-tidos políticos” inscritos, constituye una afrenta al derecho a ejercer el voto a conciencia, igual, libre y directo. Socava el derecho de todo elector a un voto por candidatura o voto mixto, e incluso de nominación directa. Más aún, no res-ponde a los postulados democráticos de que elelector tiene derecho a que su voto cuente. Como vimos, la redacción de nuestra Constitución responde y está predicada en el “re-conocimiento al deseo de los electores cuando votan, cual-quiera que sea el partido o la forma en que ellos expresen su deseo y su voluntad”. (Énfasis suplido). Diario de Sesiones, supra, T. 2, pág. 1302. Esas manifestaciones calan al momento de interpretar la intención de la Convención Constituyente. Avalar una postura que secuestre la representación minoritaria a la afiliación a un partido político atenta contra el espíritu de la See. 7 del Art. Ill de la Constitución de Puerto Rico, supra. Conllevaría un retroceso al sistema democrático y a la voluntad del electorado e ignoraría la evolución y trans-formación en el comportamiento del soberano en las urnas. Nuestra Constitución no pretendía circunscribirse a un momento histórico. Los partidos políticos no pueden ni de-ben atribuirse lo que no les corresponde. Los constituyen-tes admitieron que no podrían recoger todas las opciones cualitativas que el Pueblo puede escoger en el ejercicio del derecho al voto, durante la evolución de los procesos políticos. En 2016, el electorado eligió con su voto directo a dos personas que son parte de la fórmula que hoy avalamos. Es decir, nuestro electorado demostró en las ur-nas que existen grupos de opinión, cuya fuerza electoral es lo suficiente para alcanzar escaños legislativos que no es-tán sujetos a un partido político. Es nuestro deber recono-cer esa evolución y realizar una interpretación que pro-mueva que la norma siga siendo buena durante todas las elecciones y cualquiera que sea la distribución de votos. Véase Diario de Sesiones, supra, T. 2, pág. 1304. El voto de esos electores responde a un ejercicio demo-crático mediante el cual expresaron su sentir para elegir unos portavoces que no forman parte de los partidos tradicionales. Ante la realidad que hoy vivimos, una inter-pretación de la Constitución que no recoja esa transforma-ción electoral, sencillamente provocaría estrangular la democracia. Asimismo, conduciría al quebrantamiento de la voluntad de nuestros electores e implicaría impartir des-proporcionalmente una fuerza electoral artificial a quien no le corresponde. V Conforme a lo expresado, procede considerar tanto al candidato independiente, doctor Vargas Vidot, así como al candidato por el Partido Independentista Puertorriqueño, licenciado Dalmau Ramírez, electos democráticamente, como representantes de las minorías. Estos candidatos re-presentan un núcleo de opinión distinta al de la mayoría del Partido Nuevo Progresista. Ante tal realidad, y al aplicar la fórmula de la See. 7 del Art. Ill de la Constitución de Puerto Rico, supra, solo co-rresponde añadir tres escaños adicionales a favor del Par-tido Popular Democrático que le corresponden a los Sena-dores por acumulación no electos: José Nadal Power, Miguel A. Pereira Castillo y Cirilo Tirado Rivera. Por consiguiente, procede confirmar la Resolución emi-tida por la CEE.   Los candidatos del Partido Popular Democrático (PPD) que resultaron elec-tos por el voto directo fueron los senadores por acumulación Eduardo Bathia Gautier, Rossana López León y Aníbal José Ibrres. Asimismo, el senador José Luis Dalmau Santiago resultó electo por el distrito de Humacao.    Resultados del escrutinio general obtenidos en: http://elecciones2016. ceepur.org/Escrutinio_General_77/index.html#es/default/ GOBERNADOR_Resumen.xml (accedido el 19 de diciembre de 2016).    Nótese que luego de la aplicación de la Sección 7 del Artículo III de la Cons-titución de Puerto Rico, LPRA, Tomo 1, todos los candidatos a senadores por acumu-lación del PPD fueron electos, tres (3) mediante el voto directo y otros tres (3) me-diante el mecanismo constitucional.    Los casos presentados ante el Tribunal de Primera Instancia (TPI) son: Juan Pablo Hernández v. Liza García Vélez, et al., SJ2016CV00338; Ángel Rodríguez Otero v. CEE, SJ2016CV00334; Comisionado Electoral del PPD v. CEE, SJ2016CV00337, y Ramón Ruiz Nieves v. CEE, SJ2016CV00340.    El senador Thomas Rivera Schatz presentó ante el TPI una solicitud para que se autorizara su intervención como presidente electo del Senado, la cual fue declarada “con lugar”.    A. Scalia y B.A. Garner, Reading Law: The Interpretation of Legal Texts, Minnesota, St. Paul, Thomson/West, 2012, pág. 180.    4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2596 (1961).    Fuster v. Busó, 102 DPR 327, 330 (1974).    Art. Ill, Sec. 7, Const. ELA, LPRA, Tomo 1, ed. 2016, págs. 398-399.    íd., pág. 398.    Art. Ill, Sec. 2, Const. ELA, supra.    Const. ELA, supra, pág. 399.    Diario de Sesiones, supra, T. 2, pág. 1304.    íd., pág. 1282.    Véase, además, Diario de Sesiones, supra, T. 4, págs. 2595-2596.    Suárez Cáceres v. Com. Estatal Elecciones, 176 DPR 31, 76 (2009); Opinión concurrente de la Jueza Asociada Señora Naveira de Rodón en P.P.D. v. Peña Clos I, 140 DPR 779, 794 (1996).    Alegato de la Comisión Estatal de Elecciones (CEE), págs. 8-9.    íd., pág. 9.    íd.    Resolución de la CEE, pág. 14, Caso Núm. CT-2016-20, Apéndice de la Cer-tificación, pág. TS-137.    Alejandro Rivera v. E.L.A., 140 DPR 538, 545 (1996).    Diario de Sesiones, supra, T. 2, págs. 1301-1302.    íd., pág, 1304.    O.E, Resumil y R. Paría González, La garantía constitucional a la represen-tación de las minorías en la Asamblea Legislativa; naturaleza, alcance y extensión, 66 (Núm. 2) Rev. Jur. UPR 329, 337 (1996),    íd„ pág. 338.    Resolución de la CEE, pág. 14, Caso Núm. CT-2016-20, Apéndice de la Cer-tificación, pág. TS-137.    Diario de Sesiones, supra, T. 4, págs. 2521, 2720, 2968 y 3215 (1961).    En este contexto, es muy correcta la posición —de perspectiva “originalis-ta”— esbozada por la distinguida compañera, Juez Asociada Señora Rodríguez Ro-dríguez, al señalar que “Muestra interpretación no puede alejarse del texto integral del documento fundacional de manera tal que el resultado sea enmendarlo mediante fiat judicial. La [Clonstitución tiene ya diseñado un mecanismo de enmienda”. Opi-nión concurrente de la Juez Asociada Señora Rodríguez Rodríguez, pág. 131. Solo falta añadir a lo que la distinguida Juez Asociada Señora Rodríguez Rodríguez se-ñala con gran corrección, la expresión que cité al inicio de esta ponencia del fenecido Antonin Scalia y que fue la conclusión a la que llegó la compañera en este caso: “The provisions of a text should be interpreted in a way that renders them compatible, not contradictory”. (Énfasis suplido), Scalia y Garner, op, cit., pág, 180.    Resolución de la CEE, págs. 21-22, Caso Núm. CT-201620, Apéndice de la Certificación, págs. TS-144-146.    Guadalupe v. C.E.E., 165 DPR 106, 115 (2005); Art. II, Sec. 2, Const. ELA, supra.    Guadalupe v. C.E.E., supra, pág. 116.    íd.    íd.    En específico, el Partido Nuevo Progresista (PNP) logró la elección de 15 candidatos al Senado por acumulación y 6 candidatos al Senado por distrito para un total de 21 senadores electos, equivalente a un 77.78% de los escaños disponibles.    El Partido Popular Democrático (PPD) logró la elección de 4 senadores, a saber: el Ledo. Eduardo Bhatia Gautier, la Sra. Rossana López León y el Ledo. Aníbal José Torres como senadores por acumulación, y el Ledo. José Luis Dalmau Santiago como senador por el Distrito de Humacao. Mientras, el Partido Independista Puer-torriqueño logró la elección del Sr. Juan Dalmau Ramírez como senador por acumulación. Finalmente, el Sr. José A. Vargas Vidot resultó electo como candidato independiente.    Art. Ill, Sec. 7, Const. ELA, LPRA, Tomo 1.    Como resultado de esta adición en virtud del inciso (a) de la Sección 7 del Artículo III de la Constitución de Puerto Rico, supra, la Comisión Estatal de Elec-ciones (CEE) certificó como candidatos electos a los señores José Nadal Power, Miguel Pereira Castillo y Cirilio Tirado Rivera. Esto conforme al procedimiento de adición de escaños establecido en el Art. 10.015 de la Ley Electoral de Puerto Rico, 16 LPRAsec. 4205.    Tanto el Sr. Juan Pablo Hernández como el Sr. Ángel Rodríguez Otero aspi-raron al cargo de Senador por el Distrito de Guayama; el Sr. Ramón Ruiz Nieves aspiró al cargo de Senador por el Distrito de Ponce.    Véase Resolución Núm. CEE-RS-16-090 emitida por la Presidenta de la CEE el 30 de noviembre de 2016, Caso Núm. CT-2016-20, Apéndice de la Certificación, pág. TS-124.    Const. ELA, supra, ed. 2016, págs. 398-399.    Informe Complementario de la Comisión de la Rama Legislativa, 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2590 (1961).    íd., págs. 2696-2596.    íd., pág. 2696.    íd.    íd.    íd.    Diario de Sesiones, supra, T. 2, pág. 1280. Para una discusión completa sobre las diferencias entre los delegados, véase íd., págs. 1280-1286 y 1296-1310. Es importante notar dos asuntos. Primero, al momento de la discusión en la Convención Constituyente, la hoy Sección 7 del Artículo III de la Constitución, supra, correspon-día a la Sección 4. íd., pág. 1275. Segundo, la Sección 1 propuesta en ese momento, que establecía el número total de miembros en el Senado y en la Cámara de Repre-sentantes, hacía referencia directa a la entonces Sección 4, que discutía el método de representación de minorías, por lo que la discusión de las entonces Secciones 1 y 4 estuvo interrelacionada. íd.    Diario de Sesiones, supra. T. 2, pág. 1301.    íd., pág. 1303. Para una mayor exposición sobre los hechos suscitados en los comicios de mediados y finales de la década del cuarenta en los que un solo partido dominó el panorama electoral, véase J. Trías Monge, Historia constitucional de Puerto Rico, San Juan, Ed. UPR, 1982, Vol, II, págs. 143-145.    Las enmiendas estuvieron dirigidas a incluir el lenguaje que contiene el segundo párrafo del inciso (a) de la Sección 7 del Artículo III (“Cuando uno o más partidos de minoría hubiese obtenido una representación en proporción igual o mayor a la proporción de votos alcanzada por su candidato a Gobernador, no participará en la elección adicional de candidatos hasta tanto se hubiese completado la repre-sentación que le correspondiese bajo estas disposiciones, a cada uno de los otros partidos de minoría”), y el último párrafo de la Sección 7 del Artículo III (“La Asam-blea Legislativa adoptará las medidas necesarias para reglamentar estas garantías, y dispondrá la forma de adjudicar las fracciones que resultaren en la aplicación de las reglas contenidas en esta sección, así como el número mínimo a favor de su candidato a Gobernador para tener derecho a la representación que en al presente se provee”). Const. ELA, supra, págs, 399-400, Véase Diario de Sesiones, supra, T. 3, págs. 2024-2025.    Diario de Sesiones, supra, T. 3, págs. 2026-2027.    Véase texto citado en los escolios 8, 9, 10, 11, 12,14, 15 y 17 incluidas en el Acápite II de esta Opinión de conformidad.    Véase texto citado en el escolio 7 de esta Opinión de conformidad.    Resolución Núm. CEE-RS-16-090, supra, pág. TS-137.    Véase Fuster v. Busó, 102 DPR 327 (1974).    Silva v. Hernández Agosto, 118 DPR 45, 69 (1986).    Los votos obtenidos por el Partido Nuevo Progresista para los escaños al Senado de Puerto Rico representan el 77.78% de los miembros de ese cuerpo legislativo.    En lo pertinente, ante la Comisión Estatal de Elecciones se argumentaron varias teorías en torno a cómo aplica la See. 7 del Art. Ill de la Constitución de Puerto Rico, LPRA, Tomo 1. En primer lugar, se señaló que esta opera en función de la figura de “partidos de minoría”, por lo que no debe incluirse, en el cómputo de los representantes de las minorías, los candidatos independientes. Según esta concep-tualización, procedería añadir cuatro escaños adicionales al Senado. Así, entrarían los senadores por acumulación y el senador por distrito que aparece con la más alta proporción de votos. En segundo lugar, se argüyó que también procedía excluir del cómputo al candidato electo del Partido Independentista Puertorriqueño, porque los representantes de las minorías deben responder a partidos políticos debidamente inscritos. Por lo tanto, como el Partido Independentista Puertorriqueño no obtuvo el porcentaje necesario para quedar inscrito, no procede considerar a su candidato electo como un representante de la minoría. Según esta teoría, entrarían además de los tres senadores por acumulación mencionados, dos nuevos escaños correspondientes a los senadores por distrito con mayor proporción de votos. Por último, el Partido del Pueblo Trabajador razonó que el asunto debe tratar sobre la representación de partidos de minorías y no sobre minorías en general. Por ello, sostuvo que el candidato electo del Partido Indepen-dentista Puertorriqueño debe contarse como representante de minoría independien-temente de si su partido obtuvo los votos necesarios para mantenerse inscrito. Por lo tanto, sostiene que procedería un total de cuatro escaños adicionales al Partido Popular Democrático.    Para la referencia a las distintas alternativas estudiadas antes de adoptar la fórmula incorporada por la Convención Constituyente, véase J. Trías Monge, Histo-ria constitucional de Puerto Rico, Río Piedras, Ed. UPR, 1982, T. III, págs. 144-145.    En este caso, el porcentaje fijado es de 3%. Véase 16 LPRA see. 4206.    Véase Resolución de la Comisión Estatal de Elecciones, pág. 20.    En el proceso electoral de 1972, hubo cuatro partidos políticos que tuvieron candidatos para el puesto de Gobernador; el Partido Popular Democrático, el Partido Nuevo Progresista, el Partido Independentista Puertorriqueño y el Partido del Pueblo. El Ing. Roberto Sánchez Vilella aspiró a Representante por Acumulación por el Partido del Pueblo. En ese periodo electoral, el Partido Popular Democrático eligió más de dos terceras partes de los representantes a la Cámara al elegir treinta y siete candidatos, pero obtuvo menos de dos terceras partes de los votos emitidos para el cargo de Gobernador. El Partido Nuevo Progresista eligió catorce representantes. Siendo así, procedió a aplicarse la representación por minoría y se añadieron tres escaños adicionales, correspondiendo éstos así: dos al Partido Independentista Puer-torriqueño y uno al Partido Nuevo Progresista. El problema se suscitó cuando se solicitó que se certificara al señor Sánchez Vilella al escaño como representante de minoría por haber obtenido más votos que algunos de los candidatos certificados para los escaños adicionales. Sin embargo, el partido que éste representaba no logró el porciento necesario para ser acreedor de la representación proporcional concebida en la See. 7 del Art. Ill de la Constitución de Puerto Rico, supra. Nótese que en el caso ante nos, el licenciado Dalmau Ramírez fue electo directamente por el Pueblo.    La controversia en P.P.D. v. Peña Clos I, supra, promovió un sinnúmero de expresiones de distintos miembros de este Tribunal. En todas ellas existía el con-senso de que el propósito de la See. 7 del Art. Ill de la Constitución del ELA era establecer un mecanismo para afianzar la representación minoritaria.    Al igual que en el caso ante nos, el candidato independiente había obtenido un número mayor de votos que los otros aspirantes.    El estatuto que estaba siendo interpretado establece un mecanismo similar al de la citada Seo, 7 del Art. Ill de la Constitución de Puerto Rico a los efectos de reconocer un mecanismo de representación de minorías. Éste se determina a base de declarar como electos aquellos candidatos que no fueron electos por el voto directo, pero obtuvieron más votos según los “partidos” que representan; dos escaños al par-tido político que llegó en segunda posición en las elecciones para legisladores muni-cipales y uno para el partido en la tercera posición. Véase 21 LPRA sec. 4163(a).    En el caso del Senado, hasta nueve escaños correspondientes a la minoría y diecisiete en la Cámara de Representantes.    Partido del Pueblo Trabajador